Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 1 of 120



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                            MDL No. 2841
                               Master File No. 18-MD-02841-GAYLES
                               S.D. Fla. Case No. 1:18-cv-20624-DPG


    IN RE:

    MONAT HAIR CARE PRODUCTS MARKETING,
    SALES PRACTICES, AND PRODUCTS LIABILITY
    LITIGATION


    THIS DOCUMENT RELATES TO ALL CASES


    DANA SOHOVICH, et. al., individually and on behalf of
    all others similarly situated,                          JURY TRIAL DEMANDED

                 Plaintiffs,

          v.

    MONAT GLOBAL CORP.,
    ALCORA CORPORATION, and
    B & R PRODUCTS, INC.,

                 Defendants.




       FIRST AMENDED MASTER CONSOLIDATED CLASS ACTION COMPLAINT
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 2 of 120



                                                       TABLE OF CONTENTS


   NATURE OF CLAIMS ............................................................................................................. 1

   JURISDICTION AND VENUE ................................................................................................ 5

   THE PARTIES........................................................................................................................... 6

       I.     Defendants .................................................................................................................... 6

                    A. All Defendant corporations are controlled by one family, rendering
                       Monat and B&R mere instrumentalities of Alcora ........................................... 7

                    B. Defendants are also engaged in a joint venture ................................................ 9

     II.      Plaintiffs ........................................................................................................................ 9

    III.      Monat Products ............................................................................................................. 19

   COMMON FACTUAL ALLEGATIONS ................................................................................. 21

       I.     Defendants Misleadingly Market Monat Products As FDA Approved,
              Curative for Certain Health Problems, Safe, Non-Toxic, Suitable For All
              Hair and Clinically Proven To Promote Hair Growth .................................................. 21

     II.      Defendants Use Sales and Marketing Channels To Spread
              Misrepresentations About Monat Products ................................................................... 35

    III.      Defendants Knew That Monat Products Were Defective During the
              Class Period .................................................................................................................. 41

    IV.       Defendants Fail to Take Remedial Action .................................................................... 47

     V.       Monat Products are Adulterated ................................................................................... 52

   TOLLING OF THE STATUTE OF LIMITATIONS ................................................................ 56

   CLASS ACTION ALLEGATIONS .......................................................................................... 58

       I.     Nationwide Class .......................................................................................................... 59

     II.      State Classes.................................................................................................................. 59

    III.      Numerosity.................................................................................................................... 60


                                                                           ii
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 3 of 120



    IV.       Predominance of Common Issues ................................................................................. 60

     V.       Typicality ...................................................................................................................... 62

    VI.       Adequate Representation .............................................................................................. 62

   VII.       Superiority..................................................................................................................... 63


   REALLEGATION AND INCORPORATION BY REFERENCE ........................................... 64

   CLAIMS FOR RELIEF ............................................................................................................. 65

      I.     Nationwide Claims......................................................................................................... 65

                  1. Violation of Florida Deceptive and Unfair Trade
                     Practices Act, Fla. Stat. § 501.201 ..................................................................... 65

                  2. Violation of the Magnuson-Moss Warranty Act,
                     15 U.S.C. § 2301 ................................................................................................ 69

                  3. Breach of Implied Warranty of Merchantability,
                     Fla. Stat. § 672.314, et seq. ................................................................................ 73

                  4. Violation of Express Warranty .......................................................................... 74

                  5. Negligence ......................................................................................................... 75

                  6. Negligence - Failure to Warn ............................................................................. 77

                  7. Strict Liability – Design Defect ......................................................................... 78

                  8. Strict Liability – Failure To Warn ..................................................................... 79

                  9. Strict Liability – Manufacturing Defect ............................................................. 80

                  10. Unjust Enrichment ............................................................................................. 81

    II.      State Claims ................................................................................................................... 82

               A. Alaska
                11. Alaska Consumer Protection Act,
                    Alaska Stat. §§ 45.50.471, et seq. ...................................................................... 82

               B. Arizona
                12. Arizona Consumer Fraud Act
                    A.R.S. §§ 44-1521, et seq. ................................................................................. 85

                                                                         iii
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 4 of 120




          C. California
           13. Violations of the Consumer Legal Remedies Act,
               Cal. Civ. Code §§ 1750, et seq........................................................................... 86

            14. Violations of the California Unfair Competition Law,
                Cal. Bus. & Prof. Code §§ 17200, et seq. .......................................................... 89

            15. Violations of California’s False and Misleading Advertising
                Law, Cal. Bus. & Prof. Code §§ 17500, et seq .................................................. 92

          D. Illinois
           16. Illinois Consumer Fraud And Deceptive Business Practices
                Act, 815 ILCS §§ 505, et seq. ............................................................................ 94

            17. Illinois Uniform Deceptive Trade Practices Act,
                815 ILCS §§ 510/2, et seq.................................................................................. 95

          E. Iowa
            18. Iowa Private Right Of Action For Consumer Frauds Act,
                Iowa Code § 714H ............................................................................................. 97

          F. Maryland
            19. Maryland Consumer Protection Act,
                Md. Comm. Code §§ 13-301, et seq. ................................................................. 98

          G. Michigan
           20. Michigan Consumer Protection Act,
               Mich. Comp. Laws Ann. §§ 445.903, et seq...................................................... 101

          H. Minnesota
           21. Minnesota Consumer Fraud Act,
               Minn. Stat. §§ 325F.68, et seq. and Minn. Stat. §§ 8.31, et seq. ....................... 102

            22. Minnesota Uniform Deceptive Trade
                Practices Act, Minn. Stat. §§ 325D.43, et seq. .................................................. 103

          I. Missouri
            22. Missouri Merchandise Practices Act,
                Mo. Rev. Stat. §§ 407.010, et seq. ..................................................................... 105

          J. New York
            23. New York General Business Law,
                N.Y. Gen. Bus. Law §§ 349, et seq.................................................................... 106




                                                               iv
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 5 of 120



               K. Oklahoma
                24. Oklahoma Consumer Protection Act
                    Okla. Stat. Tit. 15, §§ 751, et seq. ...................................................................... 107

               L. Texas
                 25. Texas Deceptive Trade Practices—Consumer Protection Act,
                     Texas Bus. & Com. Code §§ 17.41, et seq. ....................................................... 110

   REQUEST FOR RELIEF .......................................................................................................... 113

   DEMAND FOR JURY TRIAL ................................................................................................. 114




                                                                   v
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 6 of 120



           Plaintiffs, based on personal knowledge as to themselves, and upon information and

   belief as to all other matters, allege as follows:

                                         NATURE OF CLAIMS

           1.      Defendants, Alcora Corporation (“Alcora”), Monat Global Corp. (“Monat”) and

   B&R Products, Inc. (“B&R”), composing a family-run beauty conglomerate, have bilked

   consumers of millions of dollars by selling to consumers defective Monat hair care products

   (“Monat Products” or “Products” defined herein) with “treatment systems” touted as a way to

   regrow hair but which cause many to lose their hair and suffer other adverse reactions.

           2.      Monat Products are branded through national marketing and advertising campaigns

   as the first revolutionary, anti-aging hair care product line. Defendants go so far as to say that their

   Products provide curative health benefits, with the ability to grow hair and impact hormonal levels

   to prevent hair loss––equating Monat Products to dermatologist prescribed medications used to

   treat diagnosed medical conditions including alopecia and psoriasis. In 2015, for instance, a

   current Director of Monat represented that Monat is an anti-aging company whose Products

   stimulate hair growth and transformed her alopecia. She further represented that the Products

   could correct psoriasis and dry scalps.

           3.      Defendants unambiguously claim that Monat Products are “safe,” “naturally

   based,” “clinically tested, proven and [g]uaranteed to deliver ‘Longer, Fuller, Stronger, Younger-

   Looking Hair in Just 90 Days’” and that the Products are “suitable for all hair and skin types.”

           4.      Defendants further promise that Monat Products are made in the United States in a

   facility approved by the U.S. Food and Drug Administration (FDA), that the Products are “FDA

   approved,” and that Defendants meet their “responsibility to offer Products that meet only the

   highest quality standards and [which] are made only with safe ingredients.”


                                                        1
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 7 of 120



          5.      From inception, Defendants have built the Monat brand on these misleading

   marketing themes. When Defendants first launched Monat in 2014, their officers hosted a

   conference call during which they emphasized these claims in an effort to recruit people to sell

   Monat Products. As early as 2015, Defendants represented incorrectly that Princeton University

   had done two years-worth of clinical trials, after which Defendants guaranteed consumers using

   Monat Products 46% hair growth, with a 46% decrease in DHT (which contributes to hair loss).

   Defendants further guaranteed a 35% increase in follicle strength and a 70% repair of hair

   anchoring.

          6.      Customers and users of Monat Products pay a premium for the Products based on

   Defendants’ misrepresentation that the Products are “FDA approved” with curative benefits such

   as the ability to treat medically diagnosed hair and scalp conditions. However, unlike medications

   prescribed by dermatologists to treat head, scalp and hair conditions which are approved by the

   FDA, the FDA does not “approve” hair products that are intended for purely cosmetic

   purposes. The FDA does approve products “for use in the cure, mitigation, treatment, or

   prevention of disease and/or [as] intended to affect the structure or function of the human

   body.” The FDA defines such products as drugs under the Federal Food, Drug, and Cosmetic Act.

          7.      Despite marketing the Products as FDA-approved, Defendants never sought nor

   received any such approval from the FDA. As recently as this year, Defendants even declined to

   register for the FDA’s voluntary program.

          8.      Above all, far from the panacea promised by Defendants, Monat Products can cause

   embarrassing and extreme hair loss, hair breakage, head sores, infections requiring antibiotic

   treatment and other severe skin reactions. The hair loss is not de minimus—consumers, who suffer




                                                   2
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 8 of 120



   hair loss often lose significant amounts of hair––and once it begins it can often continue for weeks

   or months before abating, even if the consumer immediately discontinues use of the Products.

          9.      It is telling that Monat, which has only been in existence for four years, is reported

   to have the second largest number of complaints about a single hair care brand in the history of

   the 112-year old FDA. In roughly a two-year timespan, certain users of Monat Products have

   taken the time to make nearly 1000 adverse reports to the FDA and the Better Business Bureau,

   combined. Additionally, the internet is replete with heartbreaking stories of many others who have

   been harmed by Monat Products.

          10.     The overwhelming number of consumer complaints prompted the FDA in March

   2018 to send inspectors to B&R, Alcora’s Florida facility where Monat Products are made. After

   the inspection but before the FDA released its report, Luis Urdaneta, Chairman of B&R and Monat

   and Founder and Director of Alcora, posted a Facebook live video about the inspection stating,

   “And the report that we have from them [i.e., the FDA] that they are leaving the office now is that

   everything is fine . . . . It warranties that we are doing the things as things need to be done.” To

   the contrary, the FDA report found several violations of the Food, Drug, and Cosmetics Safety Act

   and stated that the inspection revealed “insanitary conditions,” including the possibility that

   Products “may have become contaminated with filth.”

          11.     Disturbingly, when customers complain about adverse effects of Monat Products,

   Defendants actively conceal the danger, encouraging customers to continue using the Products,

   characterizing the adverse reaction as a natural “detox” period to be expected as the Products clean

   and treat the hair and scalp. However, the appropriate response to adverse reaction should be

   cessation of use of the Products and medical treatment.




                                                    3
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 9 of 120



          12.     Even worse, despite Monat’s CEO’s admission in a recent television interview that

   Defendants’ representations about the detoxification process are “misleading” and that there is no

   scientific validity to Defendants’ claim that customers suffering adverse reactions are “detoxing,”

   Defendants have not issued any formal retraction to the public to correct its misleading marketing

   campaign. In fact, Defendants continue to make the same misleading and/or false claims to this

   day.

          13.     Every consumer who purchased Monat Products––including shampoo and

   conditioner for as much as $99––without the true facts about the Products and disclosure of the

   inherent health and safety risks prior to purchase was injured at the point of sale when, instead of

   obtaining safe, natural, FDA-approved hair Products, proven and guaranteed to promote hair

   growth and strengthening, consumers obtained Defendants’ unreasonably dangerous and defective

   Product. Consumers have been further injured by way of requiring expensive professional hair

   treatment and medical treatment as a result of injuries caused by Monat Products.

          14.     By marketing, selling and distributing Monat Products from Florida to purchasers

   throughout the United States, Defendants made actionable statements that Monat Products were

   free of defects and safe and fit for their ordinary intended use and purpose.

          15.     By marketing, advertising, selling and distributing Monat Products from Florida to

   purchasers throughout the United States, Defendants made actionable statements that the ordinary

   use of Monat Products would not involve undisclosed safety risks. Further, Defendants concealed

   what they knew or should have known about the safety risks resulting from the material defects in

   Monat Products.

          16.     Defendants engaged in the above-described actionable statements, omissions and

   concealments with knowledge that the representations were false and/or misleading and likely to



                                                    4
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 10 of 120



    mislead reasonable consumers. Alternatively, Defendants were reckless in not knowing that these

    representations were false and misleading at the time they were made. Defendants had and have

    exclusive access to data pertaining to the Product defect that Plaintiffs and members of the

    proposed Classes could not and did not have.

           17.      Therefore, Plaintiffs, on behalf of themselves, the Nationwide Class, and the

    respective State Classes, hereby bring this action for violations of various state and federal laws.

                                     JURISDICTION AND VENUE

           18.     Jurisdiction is proper in this Court pursuant to the Class Action Fairness Act, 28

    U.S.C. § 1332(d), because at least one Class member is of diverse citizenship from one Defendant,

    there are more than 100 Class members, and the aggregate amount in controversy exceeds

    $5,000,000, exclusive of interest and costs. Also, jurisdiction is proper in this Court pursuant to

    28 U.S.C. § 1331, because Plaintiffs’ Magnuson-Moss Act claim arises under federal law. This

    Court has supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. § 1367.

           19.     This Court has personal jurisdiction over Plaintiffs because Plaintiffs submit to the

    Court’s jurisdiction. Further, this Court has pendant or supplemental personal jurisdiction over

    the claims of non-Florida Plaintiffs.

           20.     This Court has personal jurisdiction over Defendants, pursuant to Florida Statutes

    § 48.193(1)(a)(1), (2), and (6), because they are incorporated and headquartered in the State of

    Florida and have purposefully availed themselves of the privilege of conducting business in the

    state of Florida; some, if not most, of the actions giving rise to the Complaint took place in this

    District, including but not limited to Defendants manufacturing, advertising and representations

    regarding Monat’s Products; and most if not all of Plaintiffs’ claims arise out of Defendants

    operating, conducting, engaging in, or carrying on a business or business venture in this state or



                                                     5
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 11 of 120



    having an office or agency in this state, committing a tortious act in this state, and causing injury

    to property in this state arising out of Defendants’ acts and omissions outside this state; and at or

    about the time of such injuries Defendants were engaged in solicitation or service activities within

    this state, or products, materials, or things processed, serviced, or manufactured by Defendants

    anywhere were used or consumed within this state in the ordinary course of commerce, trade, or

    use.

           21.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a), because a substantial

    part of the events or omissions giving rise to these claims occurred in this District, Defendants

    have caused harm to Class members residing in this District, and Defendants are residents of this

    District under 28 U.S.C. § 1391(c)(2), because they are subject to personal jurisdiction in this

    District. Also, venue is proper in this District pursuant to 28 U.S.C. § 1407.

           22.     Moreover, Monat’s website’s Terms of Use, provide, in pertinent part, that venue

    is proper in Miami-Dade County, Florida, and that Florida law is applicable:

           The laws of the State of Florida govern these Terms of Use, without giving effect
           to any principles of conflicts of laws. You agree that any action at law or in equity
           arising out of or relating to these Terms of Use or the Site shall be filed, and that
           venue properly lies, only in the State or Federal courts located in Miami-Dade
           County, State of Florida, and you hereby consent and submit to the personal
           jurisdiction of such courts for the purposes of litigating any such action.

                                             THE PARTIES

      I.   Defendants

           23.     Defendant Monat Global Corp. is a Florida Corporation with its principal place of

    business in Miami, Florida. Monat is a multinational company in the business of designing,

    developing, manufacturing, distributing, and selling hair care products including all of the Products

    at issue in this litigation. Founded in 2014, Monat boasts that it has hundreds of thousands of


                                                     6
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 12 of 120



    customers, and has sold over 14 million units of product, in the United States alone. 1 Indeed, in

    just three years, Monat sold over 20 million units in the United States and Canada, with about $300

    million in total revenue in 2017 alone. Monat is a wholly owned subsidiary of Alcora Corporation.

              24.    Defendant Alcora Corporation is a Florida Corporation with its principal place of

    business in Miami, Florida. Alcora designs, develops, manufactures, and distributes hair care and

    beauty products, including all of the Products at issue in this litigation. Alcora is the umbrella

    organization for Monat, L’eudine Global, Project Beauty, and B&R Products.

              25.    Defendant B&R Products, Inc. is a Florida Corporation with its principal place of

    business in Miami, Florida. It designs, develops, manufactures, distributes, and warehouses

    Defendants’ hair care products. B&R is the sole manufacturer for Monat Products and it performs

    quality control for Monat Products; Monat Products are manufactured and packaged at B&R

    facilities in Miami, Florida, and shipped directly to Monat. Alcora acquired B&R in 2013, making

    it a subsidiary, in order to develop and produce Defendants’ Products.2

                A. All Defendant corporations are controlled by one family, rendering Monat and
                   B&R mere instrumentalities of Alcora.

              26.    Defendants have common directors and officers and control over each other without

    respect of corporate formalities of separate existences. Monat and B&R are mere instrumentalities

    of Alcora, used by Alcora to engage in improper conduct under state and federal law as alleged in

    this Complaint. This is not a situation where a huge corporate parent owns entirely separate and

    distinct subsidiary companies. To the contrary, Alcora is a family-owned umbrella organization




    1
        https://truthaboutmonat.com/monat-fact-sheet/ (last visited Sept. 23, 2018).
    2
      https://www.alcoracorp.com/ (last visited Oct. 1, 2018); https://monatglobal.com/algora/ (last
    visited Oct. 1, 2018).
                                                       7
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 13 of 120



    for Monat and B&R. The Urdaneta family members and overlapping officers run all three

    Defendant companies.

           27.     Indeed, Defendants are each owned, controlled, and operated by the Urdaneta

    family, with co-founders Luis Urdaneta and Rayner Urdaneta at the helm: Alcora’s Founder and

    Director, Luis Urdaneta, also serves as Chairman of B&R and Chairman of Monat. Rayner

    Urdaneta simultaneously serves as Chief Executive Officer (CEO) for Monat, B&R, and Alcora.

    Francisco Urdaneta is Chief of Staff for Monat and Alcora.

           28.     Additional common leadership stretches across the organizations. For instance, Dr.

    Jamie Ross, a lead formulator of Monat Products and member of Monat’s Scientific Advisory

    Board, is Senior Vice President of Technical Services and Head of Research & Development

    (R&D) for Monat and Senior Vice President of R&D for B&R. Thomas J. Hoolihan is a Director,

    Senior Vice President, and Chief Legal Officer for all three Defendants, and also serves as

    Secretary for both Monat and B&R. Marjorie Munoz is the Chief Financial Officer (CFO) of

    Alcora and Treasurer for Monat. In fact, the Monat website “Meet the Team” page prominently

    features both Alcora and Monat personnel––highlighting the fact that the Defendants draw no

    distinction between their corporations. Further, the President of B&R, Maria Castellon, is actually

    employed by Alcora and reports to Rayner Urdaneta, who runs all three Defendant corporations.

           29.     Alcora and its subsidiary, Monat, operate from the same facilities and share the

    exact same corporate address––3470 NW 82 Avenue, Miami, Florida––including the same suite,

    Suite 901.




                                                    8
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 14 of 120



               B. Defendants are also engaged in a joint venture.

           30.      Monat, B&R, and Alcora are also engaged in a joint venture. They share a common

    purpose to sell Monat Products to consumers at large, and each Defendant shares a joint financial

    and proprietary interest in the Products themselves.

           31.      On information and belief, Defendants each have a right to the profits generated by

    sales and a duty to share losses.

           32.      Finally, as the owners and several officers and directors of Defendants are the same,

    the circumstances reflect the existence of a joint right of control.

         II.     Plaintiffs

           33.      Unless otherwise indicated, all Plaintiffs identified below purchased or used Monat

    Products for personal, family, and household purposes. All Plaintiffs identified below and the

    proposed Classes were harmed and suffered actual damages.

           34.      For ease of reference, the following chart identifies and organizes the individual

    and representative Plaintiffs by the state in which they purchased or used Monat Products, and

    identifies the Monat Products purchased and used by Plaintiffs3:


         Class Representative                       State                  Monat Products
               Don Winter                          Alaska                  Renew Shampoo
                                                                           Restore Leave-In Conditioner
                                                                           Replenish Masque
                                                                           Revive Shampoo
                                                                           Smoothing Deep Conditioner
                                                                           Clarifying Shampoo
                                                                           Air Dry Cream
                                                                           Blow Out Cream
                                                                           Junior Gentle Detangler

    3
      As used herein “Monat Products” or “Products” refers to the products collectively named in the
    table in paragraph 34.


                                                      9
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 15 of 120



        Class Representative           State          Monat Products
           Jennifer Colvin            Arizona         S3 Supplement Support
                                                      System
                                                      Intense Repair Treatment
                                                      Intense Repair Conditioner
                                                      OFY Super Moisture Masque
           Dana Sohovich             California       Rejuveniqe Oil Intensive
                                                      Renew Shampoo
                                                      Restore Leave-In Conditioner
                                                      Replenish Masque
                                                      Black Cream Shave
                                                      Black Shampoo+ Conditioner
                                                      Black Groom Styling Clay
                                                      Black       Aftershave     +
                                                      Moisturizer
                                                      Only for You Curl Cream
          Kelley Botallico           California       Intense Repair Shampoo
                                                      Intense Repair conditioner
                                                      Intense Repair Treatment
        Emily Yanes de Flores        California       Junior Gentle Shampoo
                                                      Smoothing Shampoo
                                                      The Champ Conditioning Dry
                                                      Shampoo
          Trisha Whitmire             Florida         Renew Shampoo
                                                      Restore Leave In Conditioner
                                                      Replenish Masque
                                                      Revitalize Conditioner
                                                      Revive Shampoo
                                                      Intense Repair Shampoo
                                                      Intense Repair Conditioner
                                                      Intense Repair Treatment
                                                      Refinish Control Hairspray
                                                      Thickening Spray
           Jennifer Shaw              Illinois        Restore Leave-In Conditioner
                                                      Reshape Root Lifter
                                                      Intense Repair Shampoo
                                                      Intense Repair Conditioner
                                                      Intense Repair Treatment
        Deborah McWhortor              Iowa           Revitalize Conditioner
                                                      Revive Shampoo
                                                      Reshape Root Lifter
         Andrew McWhortor              Iowa           Revitalize Conditioner
                                                      Revive Shampoo

                                        10
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 16 of 120



        Class Representative           State          Monat Products
                                                      Reshape Root Lifter
           Sue Hoffpauir             Louisiana        RejuveniqeTM Oil Intensive
                                                      RejuvabeadsTM
                                                      Renew Shampoo
                                                      Restore Leave-In Conditioner
                                                      Replenish Masque
                                                      Revitalize Conditioner
                                                      Revive Shampoo
                                                      Reshape Root Lifter
                                                      Intense Repair Shampoo
                                                      Intense Repair Conditioner
                                                      Intense Repair Treatment
                                                      Tousled Texturizing Mist
         Julie Klinger-Luht          Maryland         Revitalize Conditioner
                                                      Revive Shampoo
                                                      Reshape Root Lifter
          Donna Stefforia            Michigan         Renew Shampoo
                                                      Restore Conditioner
                                                      Revitalize Conditioner
                                                      Black Shampoo + Conditioner
                                                      Smoothing Deep Conditioner
            Jessica Row              Minnesota        Renew Shampoo
                                                      Restore Leave In Conditioner
                                                      Smoothing Deep Conditioner
        Jessica Slover-Dorsey         Missouri        Rejuveniqe Oil Intensive
                                                      Rejuvabeads
                                                      Renew Shampoo
                                                      Restore Leave-In Conditioner
                                                      Revive Shampoo
                                                      Reshape Root Lifter
                                                      Intense Repair Shampoo
                                                      Intense Repair Conditioner
                                                      Intense Repair Treatment
                                                      Refinish Control Hairspray
                                                      Tousled Texturizing Mist
                                                      Moxie Magnifying Mousse
                                                      Thickening Spray
                                                      Blow Out Cream
                                                      Air Dry Cream
                                                      Dry Shampoo
        Tanya D'Alessandro           New York         Renew Shampoo

                                        11
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 17 of 120



        Class Representative           State          Monat Products
                                                      Restore Leave-In Conditioner
                                                      Replenish Masque
                                                      Revitalize Conditioner
                                                      Moxie Magnifying Mousse
                                                      Curl Cream
                                                      Air Dry Cream
           Heather Maur                Ohio           Renew Shampoo
                                                      Restore Leave In Conditioner
                                                      Replenish Masque
                                                      Revitalize Conditioner
                                                      Revive Shampoo
                                                      Reshape Root Lifter
                                                      Intense Repair Shampoo
                                                      Intense Repair Conditioner
                                                      Intense Repair Treatment
                                                      Restyle Instant Sculpting
                                                      Taffy
                                                      Smoothing Deep Conditioner
                                                      Smoothing Shampoo
                                                      Moxie Magnifying Mousse
                                                      Blowout Cream
          Amber Alabaster            Oklahoma         Replenish Masque
                                                      Renew Shampoo
                                                      Revitalize Conditioner
                                                      Revive Shampoo
                                                      Reshape Root Lifter
                                                      Rejuvabeads
                                                      Restore Leave-In Conditioner
         Elizabeth Johnston            Texas          Rejuvabeads
                                                      Renew Shampoo
                                                      Replenish Masque
                                                      Intense Conditioner
                                                      S3 Supplement Support
                                                      System
                                                      Black Groom Conditioner
                                                      Eyelash Serum




                                        12
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 18 of 120



            35.     The proposed classes include all purchasers of the above-listed Monat Products (see

    infra ¶¶ 198-200, class definition).4

            36.     During the relevant period, Monat engaged in deceptive marketing claims that the

    Products were FDA approved, safe, non-toxic, suitable for all hair types, and clinically proven to

    strengthen hair, prevent hair from aging and promote hair growth. These advertisements failed to

    disclose the health and safety risk of hair thinning, hair breakage, hair loss and scalp irritation.

            37.     Based on Defendants’ deceptive, misleading and, in some cases, objectively false

    marketing clams, Plaintiffs and putative class members paid inflated prices for Monat Products,

    and purchased Monat Products that are in fact worthless.

            38.     Monat Products cause significant hair loss, hair breakage, scalp sores, infection,

    and severe skin reactions. Had Defendants disclosed the risks associated with the Products,

    Plaintiffs would have been aware of these risks and would not have purchased Monat Products,

    and certainly would not have paid the high price they paid for the Products. The experiences of

    the Plaintiffs are as follows:

              A. Don Winter – Alaska

            39.     Plaintiff Don Winter resides in Wasilla, Alaska. On November 17, 2017, January

    25, 2018, February 4, 2018, February 26, 2018 and March 4, 2018, he purchased the Monat

    Products in the table reflected in paragraph 34 above. He began experiencing effects within four

    months of usage and had to seek the assistance of his hairdresser and an esthetician for the injuries

    he sustained, including hair loss, scalp sores, and severe scalp irritation. Mr. Winter stopped using




    4
      Plaintiffs anticipate that sub-classes may also become necessary as discovery sheds light on the
    types of personal injuries and damages class members have sustained.


                                                      13
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 19 of 120



    Monat Products on May 7, 2018. Mr. Winter suffered economic loss and personal injury as a result

    of the defective Monat Products.

           B. Jennifer Colvin – Arizona

           40.     Plaintiff Jennifer Colvin resides in Chandler, Arizona. On July 19, 2018, she

    purchased the Monat Products in the table reflected in paragraph 34 above. Ms. Colvin purchased

    these Products online and began using them on July 25, 2018. Ms. Colvin began experiencing side

    effects within a month of using Monat Products, and had to seek medical treatment for the injuries

    she sustained, including hair loss and scalp sores. Ms. Colvin suffered economic loss and personal

    injury as a result of the defective Monat Products.

           C.      Dana Sohovich, Kelley Botallico, Emily Yanes de Flores - California

           41.     Plaintiff Dana Sohovich resides in San Diego, California. On September 17, 2017

    and October 9, 2017, she purchased the Monat Products in the table reflected in paragraph 34

    above. Ms. Sohovich began experiencing effects within one and half to two months after usage

    and had to seek medical treatment for the injuries she sustained, including hair loss and severe

    scalp irritation. Ms. Sohovich suffered economic loss and personal injury as a result of the

    defective Monat Products.

           42.     Plaintiff Kelley Botallico resides in San Diego, California. In February 2018, she

    purchased the Monat Products in the table reflected in paragraph 34 above. Ms. Botallico began

    experiencing effects within one and half to two months after usage and had to seek medical

    treatment for the injuries she sustained, including hair loss and severe scalp irritation. Ms.

    Botallico suffered economic loss and personal injury as a result of the defective Monat Products.

           43.     Plaintiff Emily Yanes de Flores resides in Alhambra, California. On August 18,

    2017, November 15, 2017 and January 4, 2018, she purchased the Monat Products in the table



                                                    14
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 20 of 120



    reflected in paragraph 34 above. Ms. Flores began experiencing effects within four to six months

    after usage and had to seek assistance from her hair stylist for the hair loss she sustained. Ms.

    Flores suffered economic loss and personal injury, including hair loss and severe scalp irritation,

    as a result of the defective Monat Products.

           D.      Trisha Whitmire - Florida

           44.     Plaintiff Trisha Whitmire resides in Oviedo, Florida. On January 19, 2017, January

    24, 2017, March 26, 2017, April 3, 2017, June 11, 2017 and October 5, 2017 she purchased the

    Monat Products in the table reflected in paragraph 34 above. Ms. Whitmire began experiencing

    effects––including hair loss––within six months after usage and had to seek medical treatment for

    the injuries she sustained. Ms. Whitmire suffered economic loss and personal injury as a result of

    the defective Monat Products.

           E.      Jennifer Shaw - Illinois

           45.     Plaintiff Jennifer Shaw resides in Dixon, Illinois. On March 29, 2017, June 9,

    2017, and August 9, 2017, she purchased the Monat Products in the table reflected in paragraph

    34 above. She began experiencing effects within three weeks of usage, including hair loss and

    severe scalp irritation. Ms. Shaw stopped using the Products September 1, 2017. Ms. Shaw

    suffered economic loss and personal injury as a result of the defective Monat Products.

           F.      Deborah and Andrew McWhortor - Iowa

           46.     Plaintiffs Deborah McWhorter and Andrew McWhortor reside in Fort Madison,

    Iowa. On July 14, 2017 and October 14, 2017, Mrs. McWhortor purchased the Monat Products in

    the table reflected in paragraph 34 above for both her and her husband’s use. Mr. and Mrs.

    McWhortor began experiencing effects within several months after usage, and Mr. McWhortor

    had to seek medical treatment for the injuries he sustained. Mr. and Mrs. McWhortor suffered



                                                    15
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 21 of 120



    economic loss and personal injury, including hair loss, scalp sores, and severe scalp irritation, as a

    result of the defective Monat Products.

           G.      Sue Hoffpauir - Louisiana

           47.      Plaintiff Sue Hoffpauir resides in Louisiana. In May, 2017, she purchased the

    Monat Products in the table reflected in paragraph 34 above. She began experiencing effects

    within several months after usage, including hair loss and severe scalp irritation. Ms. Hoffpauir

    stopped using the Products in February, 2018. Ms. Hoffpauir suffered economic loss and personal

    injury as a result of the defective Monat Products.

           H.      Julie Klinger-Luht - Maryland

           48.      Plaintiff Julie Klinger-Luht resides in Baltimore, Maryland. In December, 2016,

    she received the Monat Products in the table reflected in paragraph 34 above and began using them

    in January, 2017. She began experiencing effects within several months of usage and had to seek

    medical assistance for the injuries she sustained. Ms. Klinger-Luht stopped using the Products on

    January 18, 2018. Ms. Klinger-Luht suffered economic loss and personal injury, including hair

    loss and severe scalp irritation, as a result of the defective Monat Products.

           I.      Donna Stefforia - Michigan

           49.     Plaintiff Donna Stefforia resides in Marysville, Michigan. In October, 2017, and

    again in December, 2017, she purchased the Monat Products in the table reflected in paragraph 34

    above. She began experiencing effects within two months after usage and had to seek assistance

    from her hair stylist for the hair loss she suffered. Ms. Stefforia stopped using the Products in early

    2018. Ms. Stefforia suffered economic loss and personal injury, including hair loss and severe

    scalp irritation, as a result of the defective Monat Products.




                                                      16
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 22 of 120



           J.      Jessica Row - Minnesota

           50.     Plaintiff Jessica Row resides in Circle Pines, Minnesota. On November 18, 2017

    and December 25, 2017, she purchased the Monat Products in the table reflected in paragraph 34

    above. She began experiencing effects within days after usage and had to seek medical assistance

    for the problems she suffered. Ms. Row stopped using the Products in January, 2018. Ms. Row

    suffered economic loss and personal injury, including hair loss, scalp sores, and severe scalp

    irritation, as a result of the defective Monat Products.

           K.      Jessica Slover-Dorsey - Missouri

           51.      Plaintiff Jessica Slover-Dorsey resides in Kansas City, Missouri. On December 2,

    2017, she purchased the Monat Products in the table reflected in paragraph 34 above. She began

    experiencing effects within the first month of usage––including hair loss––and had to seek the

    assistance of her hairdresser for the injuries she sustained. Ms. Slover-Dorsey stopped using the

    Products before June 29, 2018. Ms. Slover-Dorsey suffered economic loss and personal injury as

    a result of the defective Monat Products.

           L.      Tanya D’Alessandro – New York

           52.      Plaintiff Tanya D’Alessandro resides in Marlboro, New York. In September, 2017,

    she purchased the Monat Products in the table reflected in paragraph 34 above. She began

    experiencing effects within one month of usage and had to seek the assistance of her hairdresser

    for the problems she suffered. Ms. D’Alessandro stopped using the Products in November, 2017.

    Ms. D’Alessandro suffered economic loss and personal injury, including hair loss, scalp sores, and

    severe scalp irritation, as a result of the defective Monat Products.




                                                     17
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 23 of 120



           M.      Heather Maur - Ohio

           53.     Plaintiff Heather Maur resides in Reynoldsburg, Ohio. On February 2, 2017, she

    purchased the Monat Products in the table reflected in paragraph 34 above and continued to

    purchase them over the next year. She began experiencing effects within six months after usage,

    including hair loss. Ms. Maur stopped using the Products in February, 2018. Ms. Maur suffered

    economic loss and personal injury as a result of the defective Monat Products.

           N.      Amber Alabaster - Oklahoma

           54.     Plaintiff Amber Alabaster resides in Oklahoma City, Oklahoma. On August 8, 2017

    and September 8, 2017, she purchased the Monat Products in the table reflected in paragraph 34

    above. She began experiencing effects within three weeks after usage and had to seek medical

    assistance for the effects she suffered. Ms. Alabaster stopped using the Products October 12, 2017.

    Ms. Alabaster suffered economic loss and personal injury, including hair loss and severe scalp

    irritation, as a result of the defective Monat Products.

           O.      Elizabeth Johnston - Texas

           55.      Plaintiff Elizabeth Johnston resides in Manvel, Texas. On March 25, 2017 and

    continuing through 2018, she purchased the Monat Products in the table reflected in paragraph 34

    above. After experiencing side effects in connection with her use of the Products, she had to seek

    medical assistance for the problems she suffered. Ms. Johnston stopped using the Products in

    April, 2018. Ms. Johnston suffered economic loss and personal injury, including hair loss and

    severe scalp irritation, as a result of the defective Monat Products.

           56.     Plaintiffs collectively used each Monat Product identified in the table above and

    each Monat treatment system––containing the four “Key Ingredients”––discussed in Section III




                                                     18
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 24 of 120



    below. For purposes of the National Class, Plaintiffs intend to rely on one or more of the above

    listed class representatives.5

            57.      Additionally, Plaintiffs and the proposed Classes were exposed to and saw

    Defendants’ deceptive marketing claims and did not receive the benefit of their bargain. Rather,

    they purchased Monat Products with undisclosed health and safety risks or a lack warning of the

    same, and which are unfit for their ordinary use and of a lesser standard, grade, and quality than

    represented. Plaintiffs and the proposed Classes did not receive hair care Products that met

    ordinary and reasonable consumer expectations regarding safety and efficacy.

            58.      In the future, if Defendants were to disclose the risks of use of their Products and

    abandon their deceptive marketing, those members of the proposed class who are currently buying

    and using Monat Products would cease to pay the inflated prices that the Defendants’ deceptive

    marketing enables them to charge.

        III.      Monat Products

            59.      Defendants sell Monat Products in small bundles called “treatment systems.” Each

    bundle will typically include a shampoo, a conditioner and sometimes leave-in product. While the

    proportions and combinations may vary, critically, all of the treatment systems contain the same

    suspect ingredients. Although the names given to the treatment systems change from time to time,

    the current nomenclature used by Defendants for systems used by Plaintiffs are: (1) Magnify

    System (Revitalize Conditioner, Renew Shampoo, Moxie Magnifying Mousse); (2) R3 System

    (Renew Shampoo, Restore Leave-In Conditioner and Rejuvabeads); (3) Monat Black System

    (Monat Black Cream Shave, Monat Black Shampoo+ Conditioner, Monat Black Groom Styling




    5
      If the Court requests individual representatives for each of the State Classes, Plaintiffs will seek
    leave to amend this master complaint accordingly, to add additional class representatives.
                                                      19
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 25 of 120



    Clay and Black Aftershave+Moisturizer); (4) Densify Duo System (includes Intense Repair

    Shampoo and Treatment); (5) Effortless Style System (includes Smoothing Shampoo, Smoothing

    Deep Conditioner and Blow Out Cream); (6) Hydration System (includes Renew Shampoo,

    Restore Leave-In Conditioner and Replenish Masque); (7) Volume System (includes Revitalize

    Conditioner, Revive Shampoo and Reshape Root Lifter); and (8) Stylized (Refinish Control

    Hairspray, Tousled Texturizing Mist and Restyle Instant Sculpting Taffy). In addition to those

    systems, Monat sells Rejuveniqe Oil, Rejuvabeads and some individual products that may be

    purchased separately.

            60.     According to Monat’s website, each of those eight treatment systems include the

    same four key ingredients (collectively, the “Key Ingredients”):

                 PROCATALINE™

                 REJUVENIQE®

                 CAPIXYL™

                 CRODASORB™

            61.     Each of these Key Ingredients is a proprietary mix of several ingredients not listed

    with specificity on the label. While Rejuveniqe® is a blend of oils specifically proprietary to

    Defendants, the other three Key Ingredients are proprietary to other companies such as Capixyl™,

    which is described by its chemical manufacturer International Flavors and Fragrances as a hair

    fertilizer.

            62.     Each of the Monat Products named in this suit are part of a treatment system

    containing the four Key Ingredients defined above.

            63.     Each Monat Product in each system alleged herein was used by at least one Plaintiff

    in this matter and each Plaintiff has suffered hair loss, scalp irritation or some form of severe skin



                                                     20
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 26 of 120



    reaction as a result of the defects in Monat Products, which include, but are not limited to: (1) the

    inclusion of the four defective Key Ingredients; (2) the lack of biocides in the Products; and (3)

    the adulterated nature of the Products.

                               COMMON FACTUAL ALLEGATIONS

        I.   Defendants Misleadingly Market Monat Products As FDA Approved, Curative for
             Certain Health Problems, Safe, Non-Toxic, Suitable For All Hair and Clinically
             Proven To Promote Hair Growth.

             64.   Defendants’ central marketing theme surrounds the curative health benefits of

    Monat Products and that these Products are safe and “FDA-approved.” According to Defendants,

    Monat Products are “clinically tested and proven” and guaranteed to grow hair and to prevent

    aging––like a prescription and to treat a medical condition such as alopecia and psoriasis.

             65.   In now-deleted web pages, Defendants claim, for instance, that one of the Key

    Ingredients in Monat Products, Procataline™, contains chemicals that impact hormonal levels; it

    “reduces the production of the (DHT) hormone that contributes to hair loss, plus powerful

    antioxidants to combat premature thinning. . ..”6

             66.   Defendants promised a 48% decrease in “DHT (hormone)” to consumers using

    Monat Products7:




    6
      An archived version of the web page, which was captured in January 2016, is available at
    https://web.archive.org/web/20160110141836/http:/monatglobal.com:80/gallery/the-science-of-
    monat/ (last visited December 17, 2018).
    7
      An archived version of this web page, which Defendants removed from their website, can be
    found at https://web.archive.org/web/20150403064818/http://monatglobal.com:80/ (last visited
    December 17, 2018).
                                                     21
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 27 of 120




           67.    To further illustrate, in another misleading promotion alluding to purported medical

    benefits of Monat Products, Defendants explain to consumers that, “Revive Shampoo is

    recommended for all hair types . . . . [It] Nourishes the scalp, Improves hair follicle strength,

    Prevents hair loss, Reduces thinning hair, [and] Prevents oxidative stress. . . .” The Product,

    Defendants continue, contains the four Key Ingredients which: “Helps protect from free radicals

    and balance natural lipid (oil) production”; “Lowers DHT (converted testosterone hormone) levels,

    helping fight hair loss from the inside out, and maintain the healthy environment necessary for

    new hair growth”; and helps to regrow hair and maintain “healthy scalp by reducing

    inflammation.”8




    8
     An archived version of this webpage, which Defendants removed from their website, can be found
    at    https://web.archive.org/web/20160205125458/http://monatglobal.com:80/category/product-
    highlight/ (last visited December 17, 2018).


                                                   22
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 28 of 120



           68.     By marketing Monat Products as a means to increase hair growth and reduce DHT

    hormones, Defendants suggest to consumers that their Products are not only cosmetics, but also

    akin to FDA-regulated over the counter drugs. They are not.

           69.     In emphasizing these health benefits from the use of their Products, Defendants

    further tout that Monat Products are “safe,” non-toxic, “high-quality,” “naturally based,” “pure and

    sustainable” and suitable for all hair and skin types. Defendants have used product labelling and

    packaging, the web, print, and live media advertising and messaging to promote these Product

    claims. Monat’s various mechanisms of advertising include images of women with various types

    of hair. On Monat’s website, various pages represent that Monat products can fix dry and dull

    hair, can make thin hair look thicker, and even depict benefits to children. At one page, customers

    are asked to submit "before and after photos." On one side of the screen, a woman is depicted with

    unruly hair. On the other side, the same woman is depicted with long, straight, shiny and beautiful

    hair. The misleading and false implication is that the Monat Products are the cause of the visible

    improvement. None of the photos, however, actually depict the benefits of Monat Products. These

    misleading photos are all available for purchase on the Internet as stock photos from Getty Images.

           70.     So well-crafted is Defendants’ misleading branding campaign that even Monat’s

    name was strategically chosen to promote the idea that Defendants’ Products are a natural and safe

    means of growing and strengthening hair and preventing aging. As a Senior Director of Marketing

    explained in an interview, “Monat” is a compound name derived from the words Modern and

    Nature. “[Monat] is modern nature. . . and [its] products are naturally based,”9 he boasted.




    9
         https://www.directsellingnews.com/monat-modern-nature-finds-natural-fit-in-direct-selling/;
    http://www.marketwired.com/press-release/the-alcora-group-launches-monatr-global-
    1951697.htm (last visited Sept. 23, 2018).


                                                    23
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 29 of 120



              71.    In promotional videos published to the public in July 2014 by the Defendants as

    they prepared to launch Monat,10 Defendants continued to falsely promote the idea that Monat

    Products are “powerfully natural” by stating, among other things:

              Nature has given us life; technology has given us the opportunity to thrive; there is
              a beautiful connection that exists between nature, science, ourselves; we are nature;
              this perfect balance allows us to discover and create products that are unique and
              powerfully natural; we use only the finest ingredients from all over the world.

              Nature has given us life; technology has given us an opportunity to maximize our
              natural resources; we are nature; this is the perfect balance that allows us to create
              products that are advanced and unique; thanks to the power of nature we are known
              for using only the best ingredients from different parts of the world.

              72.    In another ad, Defendants proclaim:

              Naturally based products, without harmful chemicals; products for all types of
              people, women, men and even children; products backed by science, not hype;
              products that work. . . . Our name, MONAT, which stands for modern nature. . . .
              Every product is tested, proven, safe, and recommended by leading dermatologists,
              and doctors alike. . . . Monat is a world-class company, with cutting edge products,
              manufacturing, and a proven track record . . . .11

              73.    In fact, when Monat first launched in 2014, it hosted an online meeting on August

    18, 2014, with Defendants’ officers, including, but not limited to, the Vice President of Marketing,

    Chairman and CEO (Luis and Rayner Urdaneta), and President (Stuart MacMillan), to recruit sales

    agents. From the outset of this conference, Defendants proclaimed the curative benefits of their

    Products, including statements that Monat Products are FDA approved and clinically tested,

    proven and guaranteed to prevent aging and to grow and strengthen hair.12



    10
       https://vimeo.com/100248113; https://vimeo.com/100829517 (published in English and
    Spanish) (last viewed Sept. 29, 2018).
    11
       https://business.facebook.com/pg/monatofficial/videos/?ref=page_internal (last viewed Sept.
    29, 2018).
    12
         https://soundcloud.com/monat-global/monat-conference-call-1 (last visited Sept. 25, 2018).


                                                       24
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 30 of 120



              74.     This is by no means a unique occurrence; Monat’s website is replete with

    representations about the safety and efficacy of Monat Products. For instance, one webpage states:

              MONAT’s ingredients are naturally-based, safe, pure and sustainable. But with
              other brands recognizing the power of botanical oils, how is MONAT any different?
              The answer lies in our rich formulations that make these naturally-based ingredients
              work in harmony with each other, combining and reacting to pump up their natural
              properties to take MONAT to the next level.13

              75.     Monat Products, the website continues, are clinically proven to promote natural hair

    growth, combat thinning, and are compatible with all skin and hair types:

           REJUVENIQE™ Oil Intensive is MONAT’s invigorating proprietary blend of 13+
           unique molecular ingredients, which includes vitamins, minerals, antioxidants, beta-
           carotene, omega-6 fatty acids, nutrients and amino acids, suitable for all skin and hair
           types. These ingredients have been proven to mimic the body’s own natural oils to reduce
           hair thinning, prevent oxidative stress, and add volume and shine. REJUVENIQE’s
           special properties energize and rehabilitate the scalp to visibly repair hair with instant and
           long-term Age Prevention benefits. Capixyl™ powered with Red Clover Extract, a
           gentle emollient that hydrates the scalp to stimulate natural, noticeable hair growth.
           Benefits: Outstanding clinical results prove significant decrease in hair loss effect and
           increase in hair regrowth. Higher proven results than the other leading hair rejuvenation
           brands.14

              76.     In one diagram, Defendants supposedly illustrate how the Products’ efficacy is

    achieved15:




    13
         https://monatglobal.com/the-science-of-monat/ (last visited Sept. 23, 2018).
    14
         https://monatglobal.com/science-of-monat/ (last visited Sept. 29, 2018).
    15
         https://monatglobal.com/science-of-monat/ (last visited Sept. 29, 2018).


                                                        25
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 31 of 120




              77.    Defendants claim that Monat Products offer effective solutions to various health

    issues, including representations that Monat Products “reduce[] hair thinning and prevent oxidative

    stress and adds incredible volume, repairing the hair . . . without the damaging effects of silicone”

    and that the Products “provide[] a holistic hair regrowth treatment that works to promote enhanced

    hair regrowth treatment that works to promote enhanced hair growth from the inside out.”16

              78.    “You'll notice a reduction in hair thinning due to increased follicle strength; that's

    collagen at work, folks! Best of all - it's safe for extensions and processed hair,” another page

    prominently notes.17

              79.    Advertisement after advertisement, unsuspecting consumers are sold on the safety

    and health benefits of Monat Products, including the following representations:

                        “MONAT attracts people for numerous reasons, but one that can't be
                         overlooked is quality. Formulated with powerful active botanicals our products
                         are designed to work together to give consumers their best hair day ever.
                         Whether you're looking to bring an end to thinning hair or turn frizzy, fried

    16
      https://monatglobal.com/slide/ (last visited Sept. 26, 2018); https://monatglobal.com/s3-by-
    monat/ (last visited Sept. 26, 2018).
    17
         https://monatglobal.com/renew-shampoo/ (last visited Sept. 26, 2018).


                                                      26
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 32 of 120



                         strands into smooth, supple locks - MONAT has the solution you are looking
                         for.”18

                        “Our products are vegan.”19

                        “NO Glutens - can cause allergic reactions to sensitive individuals.”20

                        “Delivers body; Promotes natural hair growth & reduces hair thinning.”21

                        “Our clinically proven ingredients also provide added protection from sun
                         exposure and help to support the natural regrowth of your hair. When your hair
                         is looking and feeling this great, you might even find yourself hitting the snooze
                         button one less time because you know that means nine more minutes of
                         compliments.”22

                        “To grow, first you must repair. Our Intense Repair shampoo offers an intense
                         clean you'll feel. Formulated with an invigorating blend of rosemary oil and
                         mint, it'll perk you up and provide the clean slate you need for regrowth.”23

                        “Soothes & stimulates the scalp; Promotes hair growth.”24

                        “An intense, daily leave-in treatment for thinning hair that helps stimulate the
                         scalp and boost the natural growth of thicker and fuller-looking hair. Its high
                         intense blend of Red Clover Flower Extract, essential vitamins and active
                         nutrients helps counteract the formation of DHT factors that may contribute to
                         hair thinning.”25


    18
         https://monatglobal.com/what-makes-us-different/ (last visited Sept. 26, 2018).
    19
         https://monatglobal.com/effortless-style-system/ (last visited Sept. 26, 2018).
    20
       This statement is no longer visible on Monat’s website but, on information, was advertised at
    least as late as September 11, 2018, and possibly later. Defendants now acknowledge that their
    Products may in fact not be gluten-free (see link at note 30 below).
    21
         https://monatglobal.com/revive-shampoo/ (last visited Sept. 26, 2018).
    22
         https://monatglobal.com/irt-shampoo/ (last visited Sept. 26, 2018).
    23
         https://monatglobal.com/irt-shampoo/ (last visited Sept. 26, 2018).
    24
         https://monatglobal.com/intense-repair-treatment-conditioner/ (last visited Sept. 26, 2018).
    25
         https://monatglobal.com/intense-repair-treatment-2/ (last visited Sept. 26, 2018).


                                                       27
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 33 of 120



                           “A blend of Red Clover Flower Extract, essential vitamins, and active nutrients
                            help counteract the formation of DHT among other factors associated with
                            thinning hair.”26

                           “Why S3? MONAT has raised the bar in hair nutrition with the supreme
                            proprietary blend of S3. Each of the clinically proven ingredients work together
                            synergistically to replenish the system of possible nutrient deficiencies that
                            could be contributing to hair loss. S3 provides a holistic hair regrowth treatment
                            that works to promote enhanced hair growth from the inside out.”27

                           “A complete 2-in-1 system that cleanses and conditions while maintaining
                            essential moisture balance for youthful, healthy hair. Penetrates and nurtures
                            the scalp while helping boost natural hair growth and improving follicle
                            strength to reduce hair thinning.”28

              80.          Defendants distinguish Monat Products from competitor products by alluding to

    the supposed purity of ingredients in Monat Products. On its website, Monat disavows the use of

    toxic ingredients and harmful chemicals in Monat Products.                  In their own words, “Our

    revolutionary line of naturally based solutions addresses the effects of environmental pollution,

    harsh chemicals, product overuse and even aging. And we do it all while saying no to questionable

    ingredients and animal testing!”29

              81.      Defendants even provide a list “of what you won’t – and will never find in any

    MONAT product”:

                    MONAT products do NOT contain:

                           NO   Parabens
                           NO   Sulfates
                           NO   Cyclic Silicones
                           NO   BHT

    26
         https://monatglobal.com/intense-repair-treatment-2/ (last visited Sept. 26, 2018).
    27
         https://monatglobal.com/s3-by-monat/ (last visited Sept. 26, 2018).
    28
         https://monatglobal.com/monat-black-shampoo-conditioner/ (last visited Sept. 26, 2018).
    29
         https://monatglobal.com/ca/be-part-of-something-special/ (last viewed Sept. 29, 2018).


                                                         28
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 34 of 120



                         NO DEA/MEA
                         NO Polyethylene Glycol
                         NO Phthalates
                         NO Phenoxyethanol
                         NO Petrolatum, Mineral Oil, or Paraffin Wax
                         NO Triclosan
                         NO Plastic Microbeads
                         NO Formaldehyde Releasers
                         NO Gluten - We do not add gluten to our formulas and to the best of our
                          knowledge there is no gluten in any of MONAT's ingredients.
                         NO Harmful Colors - We use safe colorants approved by the FDA,
                          Health Canada and the European Commission.
                         NO Harmful Fragrances - We use fragrances with ingredients approved
                          as safe by the Research Institute for the Fragrance Material (RIFM) and
                          the International Fragrance Association (IFRA). RIFM is the scientific
                          authority for the safe use of fragrance materials. 30

              82.        This message is repeated on other web pages31:

                                  WE SAY “NO”
                                  TO TOXIC
                                  INGREDIENTS.

                                 Parabens
                                 SLS/SLES
                                 Cyclic Silicones
                                 BHT
                                 DEA/MEA
                                 Polyethylene Glycol
                                 Phthalates
                                 Phenoxyethanol
                                 Petrolatum
                                 Mineral Oil
                                 Paraffin Wax
                                 Triclosan
                                 Plastic Microbeads
                                 Formaldehyde Releasers
                                 Harmful Colors
                                 Harmful Fragrances


    30
         https://monatglobal.com/the-science-of-monat/ (last visited Sept. 23, 2018).
    31
         https://monatglobal.com/monat-junior-line/ (last viewed Sept. 29, 2018).


                                                      29
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 35 of 120




               83.      Company executives play a crucial role in promoting these unsubstantiated

    claims that Monat Products are curative, safe, natural, high-quality, and clinically proven anti-

    aging Products. For instance, in an interview, B&R’s and Monat’s Senior VP of R&D, Jamie

    Ross, expressed that, “Through extensive clinical research [Monat has] combined ultra-

    progressive active botanical ingredients with state-of-the-art scientific technologies to create safe,

    high-quality, naturally based, age-prevention products.”32

               84.    Without qualification, Luis Urdaneta, the Chairman of Monat and B&R and

    Founder and Director of Alcora, explained to the press that, “As a company and as a family that

    honors integrity, we feel it is our responsibility to offer products that meet only the highest quality

    standards and are made only with safe ingredients.”33

               85.    In a video published to the web on August 13, 2014, promoting the launch of

    Monat, the Chairman further explained that, “We have worked in our lab with our chemists to

    introduce a high-quality product in the U.S.”34

               86.    In another video published on January 2, 2015, Rayner Urdaneta (CEO of B&R,

    Monat, and Alcora), Stuart MacMillan (President of Monat), Javier Urdaneta (Chief of Staff for

    Alcora and Monat) and other employees celebrate Monat and the supposed guaranteed high quality

    and safety of the Products, inter alia, describing Monat’s standards and Products as:

               “To support the products, made in America, which are backed by scientific studies
               and manufactured in their own manufacturing plant; thus, guaranteeing the
               supervision of the entire production; ensuring that they meet the highest quality

    32
         https://finance.yahoo.com/news/alcora-group-launches-monat-r-205832904.html.
    33
         Id.
    34
         https://www.youtube.com/watch?v=P_4flO-PsKM (last viewed Sept. 29, 2018).


                                                      30
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 36 of 120



           standards.”

           “To represent the most advanced and highest quality hair and skin care products in
           the market, with the assurance that they are made with natural, active, safe, healthy
           and sustainable ingredients.”35

           87.     Then, on October 3, 2016, Defendants published through Monat’s official

    Facebook account a Q&A session with Monat’s Scientific Advisory Board.36 This video features

    Scientific Advisory Board members Dr. Amy Ross (Dermatologist), Dr. Brent Agin (Anti-Aging

    Physician and Author), and Dr. Jamie Ross (Senior VP of Technical Services and Head of R&D

    for Monat and Senior VP for B&R). Also featured are Monat’s President (MacMillan) and

    Manager of Product Marketing and Education (Cynthia Todd).

           88.     During the Q&A, Defendants, at great lengths, mislead consumers to believe that

    Monat Products are natural as well as curative and medicinal, indicating, for example, that the

    Products are “nutritional” (e.g., containing vitamins such as B1, B2, B3, B5, B6, B7, B9, B12),

    “great antioxidant[s] and daily supplement[s],” and effective for the skin as they are for hair. They

    also try to normalize adverse reactions consumers have experienced, referring to these reactions

    here as “a sort of transition period when people start to use our Product” (and elsewhere as the

    “detox” period). A brief excerpt of the discussion is below:

           Stuart MacMillan: Okay, we talked actually, the three of you [i.e., members of the
           Scientific Board] in particular were talking this morning a lot. We hear about a sort
           of transition period when people start to use our Product. What can you owe that
           to, Dr. Ross, Dr. Agin? What can you owe that transition to?

           Dr. Amy Ross: I think that any time you change a regimen that you use with hair
           or skin, you can expect to notice a difference. It might be that you are paying a
           little bit more attention to what you are feeling with your hair, but it might actually


    35
      https://www.youtube.com/watch?v=0ofN2VL7-jA (Spanish language promotional video. Last
    viewed on Sept. 29, 2018).
    36
      https://business.facebook.com/monatofficial/videos/1806770826202193/ (last viewed Sept. 29,
    2018).
                                                     31
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 37 of 120



          be a difference in the Products that you are using. So, if you change from a Product
          that perhaps had more preservatives or wasn’t as naturally-based as the Monat
          Products are, you might notice a transition in your hair. So, I think, really, we
          recommend that as you transition with the shampoo and conditioner and the
          Products, that you incorporate the supplement into the, the S3 supplement, that
          Brent can speak to, a little bit more to, that can cut down our anti-inflammatory
          performance to that; so if there is some transition that your scalp or hair is
          undergoing that S3 really will be instrumental in helping ease that transition to the
          new Products. . . .

          Stuart MacMillan: Excellent. So Brent, tell us about S3? What differentiates it?
          Some people have heard this already, but there’s a lot of people on here who
          haven’t. What is the difference between S3 and some of the other nutritional
          supplements that are out there right now? And, you see a lot of them. So. . . .

          Dr. Brent Agin: Yeah, I think, I think the best thing about it, is that it does
          compliment the Monat Products that everyone is already accustomed to using.
          Ummm, we talk a lot about, previously, about how we have we really have to treat
          the inside of the body as well as cosmetically on the outside and this Product takes
          away some of the guess work. I mean, it is loaded with nutrients., but it is also a
          great antioxidant and daily supplement that you can take for your hair, skin and
          nails, but like I said, it also complements hair and takes away some of the guess
          work of some of the things happening inside the body that can relate to hair loss
          and more healthy hair. We have all the B vitamins in it: B1, B2, B3, B5, B6, B7,
          B9, B12. Ummm, but it is a great antioxidant and it also has the three proprietary
          blends that I mean really makes it that great of a product. It has the ACTIVAloe
          the optiMSM, and EVNol and those are three researched ingredients and I mean, I
          think that is what really makes it stand out completely to other products, but when
          you are looking for something, just as a daily vitamin that compliments hair.
          Ummm, and you have three researched proprietary blends, it is just, it really is an
          outstanding Product. . . .

          Stuart MacMillan: It should be in your resource library, if you are looking for that
          [i.e., a webinar by the Defendants that discussed ACTIVAloe the optiMSM, and
          EVNol]. You did mention skin and, you know, we are a hair care company, but
          you know our Products, ummm, like Rejuveniqe is used more and more on skin.
          Umm, Dr. Ross, I ask you, why would someone want something like Rejuveniqe?
          Is it safe for their skin? Why would they want it on their skin? Umm, tell us a little
          about that.

          Dr. Amy Ross: So, it sounds like a lot of people do want it on their skin. So, it is
          a Product that is composed of natural oils and as we age our skin oils diminish, so
          we think the Rejuveniqe is a nice compliment to your skin care regimen. I think
          for any skin care Product, we always recommend, you kind of want to be cautious
          when you first apply it. So, it can absolutely replenish some of the oils that we lose
          as we get older, but you want to test it first. So, particularly when you use Products

                                                   32
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 38 of 120



           on your face. So, take a little test spot, check behind your ears, see if it causes any
           irritation, but it really can be a nice compliment to your skin care regimen and
           replenish a lot of those oils that we lose as we get older. . . .

           Stuart MacMillan: Oh, great. You know, it is interesting that while you are talking
           it is one of the things that excites me and excites our distributors, our market
           partners about this company. And that is, you know we own our own
           manufacturing plant. We have the opportunity not only to control, umm, what goes
           into our Products, but we have the opportunity to continually, I love what you said,
           and I’m going to use it on a marketing basis. . . . Umm, I’m super proud of the
           fact that we went to great lengths to find two ingredients . . .[that] are good. And
           the two, I’m talking about in particular are the sugar cane alcohol and the rice
           starch. Maybe talk to us a little about those two Products, our ingredients and why
           you put them in there.

           Jamie Ross: Well, there again the sugar cane alcohol is first and foremost plant-
           based and, it is green. It comes from renewable resources. So, it is recyclable and
           umm, it is GMO free, there’s no corn, gluten, no wheat gluten. So, it fit perfectly
           with the kind of Monat aesthetic we had from day one. And, the rice starch, the
           most important thing about it, is that there’s a very small particle size, but more
           importantly, the particle size distribution is so small. So, it gives better coverage
           and also important, it helps to prevent the clog you sometimes see in dry shampoos
           around the market. So, the first thing is the particle size, the particle size
           distribution, which again helps with the application, it helps with giving out a fine
           pattern on the hair. Umm, so again, it fits perfectly with the naturally-based
           concept. It fits perfectly with the philosophy.

           89.     In a marketing video published during National Hair Loss Awareness Month 2017,

    Scientific Advisory Board member, Dr. Amy Ross, continued to promote these misleading

    characterizations of the Products.37 She explained that:

           So, the Monat idea is to produce Products that can give you the results that you
           want, but do it in a natural way. So, they incorporate anti-oxidants, which are good
           for your hair. So, essentially you can use the Products, achieve the treatment results
           that you want or the look that you want, but you are still adding things to your scalp
           that are healthy. . . . Again, as we age, we lose the ability to produce oil in our
           scalp. So, Rejuveniqe replaces that oil naturally as well as moisturizes the scalp.
           So, what I really like about Rejuveniqe Oil compared to all the other oils that are
           available in the market, is they are natural oils. They are free from chemicals and
           are able to replace the oil that we tend to lose as we age. Replace the oil in our


    37
      https://business.facebook.com/monatofficial/videos/1953576778188263/ (published Aug. 22,
    2017, and last visited Sept. 29, 2018).


                                                     33
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 39 of 120



             scalp for moisture and in our hair follicle as well.

             90.     Summarized by Monat’s President, Monat Products allegedly give consumers “the

    opportunity to buy a much better Product [i.e., compared to competitor Products]. One that is

    healthier and better for them.”38

             91.       Misleading messages of safety, efficacy, and high-quality were disseminated to

    the public by Alcora before Monat Products even hit the market. In one press release, which was

    picked up by different media outlets, Alcora explained in pertinent part:

             The Alcora Group Launches MONAT® Global
             MIAMI, FL--(Marketwired - September 29, 2014) - Mr. Luis Urdaneta, Chairman
             of the Board of the ALCORA Group is delighted, after much anticipation, to
             announce the launch of brand new Direct Selling Company, MONAT Global. . . .
             MONAT Global is the newest organization for, and a wholly owned subsidiary of,
             Alcora Corp. . . .
             The Products
             "Through extensive clinical research we have combined ultra-progressive active
             botanical ingredients with state-of-the-art scientific technologies to create safe,
             high-quality, naturally based, age-prevention products", says Jamie Ross, Senior
             VP of Research and Development of MONAT Global. This was precisely the
             inspiration behind the compound name MONAT, derived from the words Modern
             and Nature.
             "As a company and as a family that honors integrity, we feel it is our responsibility
             to offer products that meet only the highest quality standards and are made only
             with safe ingredients", stated Mr. Urdaneta. . . .
             MONAT holds its own signature formula, Rejuveniqe™ Oil Intensive. . . . This
             carefully crafted collaboration of science and nature allows MONAT to offer an
             unparalleled and unique age prevention hair and skin care experience, providing
             vitamins, minerals, antioxidants, beta-carotene, omega 3 fatty acids, nutrients, and
             amino acids.
             All products from the three MONAT Treatment Systems -Balance, Volume, and
             Menʼs 2+1- are infused with Rejuveniqe™ and key ingredients Capixyl™ (Red
             Clover Extract), Procataline™ (Pea Extact), and Crodasorb™ (a UV absorber).


    38
         https://vimeo.com/101358304 (last viewed Sept. 29, 2018).
                                                       34
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 40 of 120



              Guaranteed to deliver "Longer, Fuller, Stronger, Younger-Looking Hair in Just
              90 Days".39 Emphasis supplied.

              92.      In a video on Alcora’s website, titled, “WE ARE MODERN NATURE,” the

    speaker can be heard saying, “At Monat we provide all the best that nature has to offer in our

    exceptional, naturally-based haircare Products.”40

              93.      Moreover, Alcora also touts high quality standards as its philosophy, explaining

    that it “only selects the best natural ingredients from all over the planet to formulate high-quality

    products that focus on the overall wellbeing of our consumers.”41

              94.      As the statements of B&R’s, Monat’s, and Alcora’s officers demonstrate, the

    Defendants do not operate as separate entities, and all Defendants are responsible for the

    development of Monat Products and the Products’ misleading promotion.

              95.      As alleged below, the foregoing representations are unsupported, false and/or

    misleading.

              96.      Upon information and belief, Monat Products made at B&R and each of the

    aforementioned manufacturing and marketing actions and/or decisions were made and effectuated

    in Miami-Dade County, Florida.

     II.      Defendants Use Sales and Marketing Channels To Spread Misrepresentations About
              Monat Products.

              97.      In addition to direct marketing, Defendants propagate their misleading messages


    39
                http://www.marketwired.com/press-release/the-alcora-group-launches-monatr-global-
    1951697.htm (last visited Sept. 23, 2018); https://finance.yahoo.com/news/alcora-group-launches-
    monat-r-205832904.html (last visited Sept. 23, 2018); https://monatglobal.com/algora/ (last
    visited Oct. 1, 2018).
    40
         https://www.alcoracorp.com/monat (last visited Sept. 26, 2018).
    41
         https://www.alcoracorp.com/new-page/ (last visited Sept. 26, 2018).


                                                     35
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 41 of 120



    through their sales agents, called “Market Partners.”

               98.       According to Alcora’s Founder and Director and Chairman of Monat and of

    B&R, Luis Urdaneta, “MONAT is the fulfillment of a lifelong dream to create an unparalleled

    business opportunity that would give both seasoned business professionals and young aspiring

    entrepreneurs a vehicle to achieve financial freedom and ongoing professional and personal

    growth.”42        Alcora’s press release further states that Monat “provides ground-breaking

    opportunities through a novel Social Marketing approach to Direct Sales.”43

               99.       Monat has no brick-and-mortar store and does not sell its Products in traditional

    stores such as Walmart or Target. Instead, it sells Monat Products using a direct sales model

    through its network of Market Partners that market and distribute Monat Products utilizing

    standard terms and language directly obtained from Defendants’ Miami-Dade County, Florida,

    offices.          Products     may     also    be    ordered    through     Monat’s     website     at

    https://corp.mymonat.com/shop/.

               100.      A typical Market Partner offers potential customers several options for

    purchasing Monat Products. The most expensive option is for the customer to pay a “retail” price,

    an option that the Market Partner is likely to discourage because it means less commission for the

    Market Partner. A second option is for the customer to join a “VIP program,” which provides the

    customer with certain benefits, such as coupon discounts or free shipping. Customers who select

    this option are typically required to pay some type of enrollment fee, but receive additional

    discounts on Monat Products if they recruit a certain number of friends who agree to become VIP

    customers as well. The third purchase option is for the potential customer to become a full-fledged



    42
         https://monatglobal.com/tag/empowering/ (last visited Sept. 27, 2018).
    43
         https://monatglobal.com/tag/empowering/ (last visited Sept. 27, 2018).
                                                        36
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 42 of 120



    Marketing Partner like the person who is procuring the sale. Customers, who select this option,

    typically pay a higher fee and are given greater discounts on future purchases. These customers

    are provided with sample Product, and are typically paid a commission based on the sales they

    make to others.

           101.       Companies that utilize this type of sales structure are sometimes referred to as

    “multi-level marketers” or “MLMs.” In January, 2018, the Federal Trade Commission issued a

    document of non-binding guidance entitled “Business Guidance Concerning Multi-Level

    Marketing.”44 In this document, the FTC described the prototype MLM structure by explaining

    that “[g]enerally, a multi-level marketer (MLM) distributes products or services through a network

    of salespeople who are not employees of the company and do not receive a salary or wage.”

    Moreover, an MLM typically “does not directly recruit its salesforce, but relies upon its existing

    salespeople to recruit additional salespeople, which creates multiple levels of “distributors” or

    “participants” organized in “downlines.”      In its guidance, the FTC states that “[a]n MLM

    compensation structure that incentivizes participants to buy product and to recruit additional

    participants to buy product . . . poses particular risks of injury” because “a substantial percentage

    of participants will lose money.”

           102.       With respect to Monat’s Market Partners in its MLM structure, Defendants

    instituted policies to govern and control where and how these sales agents advertise Monat

    Products, which are part of the agreements between Defendants and their Market Partners (the

    “Market Partner Agreement”).

           103.       Under the Market Partner Agreement, Market Partners must only use marketing




    44
            https://www.ftc.gov/tips-advice/business-center/guidance/business-guidance-concerning-
    multi-level-marketing (last visited Sept. 24, 2018).
                                                     37
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 43 of 120



    materials and content provided by Monat:

              To promote both the products and tremendous opportunity MONAT offers, Market
              Partners must use the sales aids and support materials produced by MONAT. The
              rationale behind this requirement is simple. MONAT has carefully designed its
              products, product labels, Compensation Plan, and promotional materials to ensure
              that each aspect of MONAT is fair, truthful, substantiated, and complies with the
              vast and complex legal requirements of federal and state laws. If MONAT Market
              Partners were allowed to develop their own sales aids and promotional materials,
              notwithstanding their integrity and good intentions, the likelihood that they would
              unintentionally violate any number of statutes or regulations affecting a MONAT
              business is almost certain. These violations, although they may be relatively few in
              number, would jeopardize the MONAT opportunity for all Market Partners.

              Accordingly, Market Partners must not produce their own literature,
              advertisements, sales aids, business tools, promotional materials, or Internet web
              pages. Nor may Market Partners use any literature, advertisements, sales aids,
              business tools, promotional materials, or Internet web pages obtained from any
              source other than the Company. Market Partners may download and obtain
              approved promotional materials through the Back Office.45 Emphasis supplied.

              104.      Defendants’ stringent policies governing Market Partners also restrict their

    online conduct. For example, Market Partners may not “independently design a website that uses

    the names, logos, or product descriptions of MONAT or otherwise promotes (directly or indirectly)

    MONAT products or the MONAT opportunity.”46

              105.      If Market Partners wish to utilize an Internet web page to promote Defendants’

    Products, “he or she may do so through the Company’s replicated website program only.”47



    45
      MONAT Global United States, Policies and Procedures (2017), https://monatglobal.com/wp-
    content/uploads/2017/06/Monat_Policies_and_Procedures_USA_062017-1.pdf (last visited Sept.
    23, 2018). According to the Market Partner Agreement “Back Offices provide Market Partners
    access to confidential and proprietary information that may be used solely and exclusively to
    promote the development of a Market Partner’s MONAT business and to increase sales of
    MONAT products.”
    46
         Id. at 4 (emphasis added).
    47
         Id. at 5 (emphasis added).


                                                      38
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 44 of 120



               106.   Even within Defendants’ own replicated website program, Market Partners are

    still heavily regulated by Defendants because they “may not alter the branding, artwork, look, or

    feel of their Replicated Websites.”48

               107.   Additionally, Defendants’ strict policies and procedures do not allow Market

    Partners to “use online classified (including Craigslist) to list, sell or retail specific MONAT

    products or product bundles.”49

               108.   In order for Market Partners to “generate sales, a social media site must link only

    to the Market Partner’s MONAT Replicated Website.”50

               109.   Market Partners are limited as to what photographs of Defendants’ Products they

    may post on a social media site. They are restricted to only use “photos that are provided by

    MONAT and downloaded from the Market Partner’s Back-Office.”51

               110.   Defendants even control what banner advertisements Market Partners may utilize

    on a website as any such advertisements must be “approved templates and images.”52

               111.   Furthermore, Defendants control the manner in which Market Partners may list

    themselves in telephone directory listings and how they answer the telephone. For example, “[n]o

    Market Partner may place telephone or online directory display ads using MONAT’s name or

    logo;” “Market Partners may not answer the telephone by saying ‘MONAT’, ‘MONAT




    48
         Id.
    49
         Id. at 6.
    50
         Id.
    51
         Id. at 7.
    52
         Id. at 6.


                                                     39
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 45 of 120



    Incorporated.’”53

               112.     Market Partners are prohibited from utilizing “radio or television media for the

    advertising, distribution or promotion of MONAT products or opportunity without the express

    written consent of MONAT” and, even when consent is provided by Defendants, “MONAT must

    have final authority on every stage of the productions process. . . .”54 Emphasis supplied.

               113.     Defendants specifically outline in their policies what Market Partners must and

    must not say about the MONAT Compensation Plan to prospective Market Partners.55

               114.     Defendants also specifically outline in their policies how Market Partners may

    sell “MONAT products from a commercial outlet” and/or “sell or display MONAT products or

    literature in a retail or service establishment.”56

               115.     Before Market Partners may “display and/or sell MONAT products at trade

    shows and professional expositions,” Market Partners “must contact the MONAT Home Office

    and obtain permission in writing for conditional approval, as MONAT’s policy is to authorize only

    one MONAT business per event.”57

               116.     Defendants outline a series of six rules that Market Partners must adhere to

    before sending an email that “promotes MONAT, the MONAT opportunity, or MONAT

    products.”58



    53
         Id. at 7.
    54
         Id. at 8.
    55
         Id. at 11.
    56
         Id.
    57
         Id. at 12.
    58
         Id. at 8.
                                                          40
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 46 of 120



              117.    Defendants specifically describe what Product claims Market Partners should

    make about Monat Products. For example, “MONAT strongly encourages all of its Market

    Partners to promote the benefits of MONAT’s revolutionary products and its cutting edge Market

    Opportunity.”59

              118.    The effect of Defendants’ control of Market Partners’ marketing of the Monat

    brand is apparent: across the web, Market Partners parrot Defendants’ precise and uniform

    messages of safety, quality, and efficacy.

              119.    Upon information and belief, each of the aforementioned actions and decisions

    both in regard to marketing and control of Market Partners were made and effectuated in Miami-

    Dade County, Florida.

    III.      Defendants Knew That Monat Products Were Defective During the Class Period.

              120.    By    2016,   consumer     complaints   regarding   Monat    Products    became

    overwhelming, including complaints of hair loss and skin irritation. Consequently, on September

    26, 2016 the Better Business Bureau (BBB) sent correspondence to Monat requesting Monat’s

    voluntary cooperation in taking steps to eliminate the pattern of customer complaints.60

              121.    Efforts by the BBB were futile. As recently as March 23, 2018, the BBB

    expressed that the complaints it had previously identified had continued, indicating that Monat

    failed to eliminate the underlying issues within the consumer complaints.

              122.    More importantly, on March 23, 2018, the “BBB noted additional patterns of

    complaints that have been reported. Several consumers have alleged in complaints to BBB that




    59
         Id. at 10.
    60
                     https://www.bbb.org/us/fl/doral/profile/hair-products/monat-global-corp-0633-
    90137286/details#Additional-Complaint-Information (last visited Sept. 29, 2018).


                                                    41
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 47 of 120



    the products they bought from Monat Global have caused issues with their scalp and/or hair.”61

               123.    Over the last two years, the BBB has received over 825 complaints from

    consumers regarding Monat, over 630 of which pertain to “Problems with Product & Services.”62

               124.    The stories are consistent: Monat Products cause hair loss, sores, and severe skin

    reaction. To illustrate, on July 15, 2016, a customer complained that, “[t]he product which claims

    to increase hair growth, actually made my hair fall out.”

               125.    On July 20, 2017, another customer complained that, “I used Monat hair products

    and now have less hair. . . . After air drying, I went to bed. I woke up to hair on my pillow. I

    skipped 1 day and did the process again not thinking. I woke to even more hair on my pillow and

    my scalp itching like crazy. Then I noticed the thinness of my hair.”

               126.    Then, on October 2, 2017, one customer wrote that, “Monat Global hair product

    causes hair loss and balding. . . . I was told this product would make my hair grow faster, thicker,

    and look better. After 2 weeks using the product I started noticing extreme hair loss with every

    shower. It would cover the drain and come out in clumps. I contacted the rep and she told me that

    my hair was detoxing. I continued to use another week and my hair still was falling out in clumps

    after washing. . . . I am filing this complaint in hopes that this company will be shut down or at

    least required to make the risks of hair loss public on their site. . . .”

               127.    On November 24, 2017, another customer explained that, “Use of the Monat

    Volume system has caused burns to my scalp along with hair loss. . . . I have developed scabby

    sores and small boils on my scalp from chemical burns. My hair is thinning and breaks off



    61
         Id.
    62
                    https://www.bbb.org/us/fl/doral/profile/hair-products/monat-global-corp-0633-
    90137286/complaints (last visited Oct. 1, 2018). The number of complaints apparently increases
    daily. The numbers in paragraph 125 above are as of December 17, 2018.
                                                       42
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 48 of 120



    frequently, leaving small hairs 3-4 inches long poling sporadically from my scalp. I am getting

    married next August and have yet to schedule engagement pictures or any kind of photos because

    I am so embarrassed about the state of my hair. I was warned that I may experience a ‘detox

    period’ as my hair and scalp adjusted tonthe [sic] nex [sic] product but this is insane. I have been

    using this product for nearly 3 months now and still the same.”

            128.      Similarly, on January 3, 2018, one customer complained that, “After I started

    using the product I received- my hair has been falling out by the handfuls- enough to completely

    clog my shower & definitely NOT normal for me- I contacted the representative several times

    about this & she directed me to keep using it- that it is ‘normal’ & would go away- [sic] well over

    3 months now I've had zero improvement. . . .”

            129.      On January 10, 2018, another customer wrote, “Major Hair Loss These products

    caused major hair loss. When I complained, I was told for a month and a half that it was normal

    ‘detox’ and to just keep using it. With every complaint I would get a recommendation for a

    different product but was always told it was normal detox. It's a 90 day system and I was urged to

    stick with it for 90 days, which I did. At the end of 90 days, I have half the hair I did when I started

    using the products as well as a bald patch. I was told to keep using it.”

            130.      In the same vein, on February 7, 2018, a customer complained that, “hair lost

    half the thickness, tons of breakage, looks so dry and damaged that when I hold it in my hand, it

    breaks off. And when you reach out to the company, they delete any negative reviews, the MPs

    [Market Partners] block you and delete all comments, tell you your [sic] going through detox (hair

    does not detox). . . . Monat needs to quit telling people they are ‘shampooing wrong’. The

    business practices are showing people only the positives and will not allow the negatives.”

            131.      On February 15, 2018, a customer noted that, “Monat made my hair fall out in



                                                      43
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 49 of 120



    clumps. . . . I used the product regularly and used it as instructed. I noticed after awhile [sic] my

    hair was not in the same condition it used to be in. It was frizzy and dry, I couldn’t run my fingers

    through it and when I brushed or washed it was falling out in larger amount [sic] than usual, and

    there was more breakage than I had ever experienced in my life.”

            132.      Then, on February 19, 2018, another customer stated that, “Product causes major

    hair loss in my husband he has a bald spot on the side of his head. I also had hair loss and extreme

    damage to my hair.”

            133.      On February 21, 2018 one customer complained that, “I had been using their

    products for 6 weeks when I developed a reaction on my scalp. Open soars [sic]. I called the

    company to return products. Not only will they not return the products but in addition charged me

    $65 to cancel my subscription.”

            134.      In like manner, on February 26, 2018, another customer complained that they

    were charged $57.98 for cancellation after “[t]he product... caused a reaction to my hair/scalp and

    hair loss.”

            135.      Hurt by the defective Product and frustrated by Defendants’ continued failure to

    warn consumers of risks associated with Monat Products, on February 28, 2018, a customer

    complained that, “Product made my hair break off, bad sores on my scalp and instructions printed

    on products are misrepresenting. . . . [S]calp is itching and has blistering sores. . . . . . . The claim

    is it takes 90 days to see results (I’d be bald if I had continued). . . . . . . I just want Monat to put

    on THEIR Website the possibilities that could go wrong. . . . This company needs to be HONEST

    and forthcoming with the potential dangers. . . . [T]hey need to stop telling people the bleeding

    sores and oozing blisters on their heads and chunks of hair falling out is a good thing. . . .”

            136.      On March 5, 2018, another customer wrote that, “Used for 4 months, caused hair



                                                       44
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 50 of 120



    to fall out in chunks, dry itchy scalp, hair was Very [sic] dry and brittle.”

           137.       Likewise, on April 13, 2018, a customer complained that, “I purchased hair

    treatment that was supposed to thicken my hair. Instead, it has made my hair fall out. I am now

    going bald.”

           138.       On May 7, 2018, another customer stated that, “I've been using the products for

    5 months. My scalp was itchy but I was told that was ‘detox.’ Now my hair is extremely dry and

    is falling out!!! When I rinse the conditioner out, my hair is no longer super soft like it has been

    the last 5 months. It is now very dry and falling out by the handfuls!”

           139.       On May 14, 2018, another customer reported, “Started use of Monat 09/2017.

    By 12/2017 I had a bad rash/lesions & my hair was damaged beyond repair. 02/18 I had 5.5" cut

    off. Company promised refund due to the irreversible damage their product caused. . . . The

    process of refunding the money started on February 26 and I have STILL not gotten my money

    back despite my weekly calls and promises that it would be there by every end of the week.”

           140.       Again, on May 25, 2017, a customer complained that, “I have experienced

    extreme hair loss using these products. I was told that these products would do wonders for my

    hair, that after each month that passed * [sic] was concerned about how much hair I was losing,

    tried to contact the company several times to no avail, no response, contacted another person who

    said to keep going, that this was the detox, month after month the same response, with what I was

    losing in hair and breakage I was afraid to continue to keep using these products, one last e mail

    to the company with the words ‘DONE’ in the subject box. . . .”

           141.       On June 1, 2018, another customer expressed that, “Product caused my hair to

    fall out in clumps and was causing sores on my scalp. I first purchased the product in October

    2017 and was told that some hair may fall out due to ‘detox.’ I received my second shipment in



                                                      45
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 51 of 120



    December and my hair was continuing to fall. . . . Monat promotes that they help hair growth so

    I continued using the products hoping the Monat products would actually help me. . . . After

    finding huge bald spots on the sides of my head I stopped using the product and contacted customer

    service. Since discontinuing the product, the sores are healing and minimal if any hair has been

    falling out with each wash.”

           142.       In the same way, on June 18, 2018, a customer complained that, “Products

    damaged scalp and hair. I started using Monat hair products in January 2018 and by March, my

    scalp had sores, was irritated and dry/flaky. Also my hair began falling out in huge clumps and

    even after stopping using it on March 15th. Today is May 3rd and it continues falling out. My

    hair is so thin, and I just wish it was back to normal.”

           143.       Then, on July 27, 2018, a customer complained that, “Hair products purchased

    made my hair fall out[.] Purchased in fall of 2017. Used Monat Shampoo, Conditioner and styling

    products. My hair fell out in clumps.”

           144.       On September 4, 2018, another customer stated that, “The product cause [sic] my

    hair to break up to 2 inches in length and they refuse to acknowledge this and refund me[.] I used

    this product for 5 months and 4 to 6 inches of my previously thick and healthy hair broke off over

    this time. I was told to continue using it as it is ‘detox.’ For some reason I did continue and more

    hair broke off, I lost some hair from my scalp and in this bare spot I had an open sore. I stopped

    the product, and have been off of it for 4 months and it is healing. NOTHING else changed during

    the time I was using this shampoo and other products by Monat, so I can say with certainty that it

    was Monat that caused this.”

           145.       Simultaneously, several consumers made adverse incident reports pertaining to

    their use of Monat Products to the FDA. These reports too have a common thread; Monat Products



                                                     46
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 52 of 120



    caused the user extreme hair loss, head sores, and severe skin reaction.

            146.      Between August 29, 2017 and March 27, 2018, a seven-month period, the FDA

    received 237 adverse event reports related to injury caused by Monat Products.

            147.      In over 114 years, only one other hair care brand has had as many FDA-reported

    complaints as Monat––a fact that clearly establishes that Monat Products are anything but safe,

    high-quality, reliable, and/or beneficial to health.

    IV.     Defendants Fail to Take Remedial Action.

            148.      Despite knowing that their Products are defective, Defendants have failed to

    recall any Monat Products, offer customers adequate compensation for their damages, or even

    provide any warning of health risks from their Products.

            149.      Defendants try to profit from the misfortune of the Plaintiffs and members of the

    proposed Classes by claiming that the various adverse reactions are part of a “detox process” that

    organically occurs over a 90-day period and supposedly culminates in longer, fuller, stronger hair.

            150.      More specifically, Defendants have deflected concerns expressed by consumers

    by stating that initial hair loss during the first month of use is part of a “detox” period before which

    the regenerative properties of Monat Products become apparent in the following two months.

    Defendants then suggest that consumers purchase even more Products to carry them through the

    detox period. This so-called detoxification process is summarized in the marketing image on the

    following page:




                                                      47
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 53 of 120




                                        48
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 54 of 120



           151.      As illustrated above, during the detoxifying phase, Defendants represent that

    most consumers experience positive effects, including better overall texture, less tangling, and

    “[s]ome baby hair growth.” However, the detoxifying process, Defendants continue, potentially

    has some negative effects, such as “Refined oil production… Some flaking… Some itching…

    Some dryness or stickiness… Some shedding from hair follicles that are enlarging and getting rid

    of old cells and dormant hair.”

           152.      In month two, the recovering phase, Defendants represent that most consumers

    experience increased volume, increased control, balanced oils, increased hydration, and a

    reduction of frizz. In addition, Defendants represent that, during this phase:

                         The flaking has probably all but stopped

                         The itching should have calmed down

                         The sticky feeling has almost all gone away as the buildup is disappearing

                         Hair is becoming shinier, livelier and healthier feeling

                         New hair growth is stronger and more mature

                         Less shedding

           153.      In the last phase––the stabilizing phase in month three––Defendants represent to

    consumers that, “[y]our hair and scalp are returning to a more natural state as most detox and

    recovering issues have all but vanished.”

           154.      According to Defendants, by that time, most consumers could expect improved

    overall volume, improved manageability, reduced frizz and hydrated ends, shinier hair, and

    “[n]oticeably greater hair growth.”

           155.      In truth, the concept of detoxification promoted by Defendants appears to be

    nothing but a ploy to get consumers to purchase more of the defective Products month after month.



                                                    49
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 55 of 120



           156.      Sores on the scalp, extreme hair loss, and severe scalp irritation are not natural

    processes and consumers continued to suffer as Defendants continued to conceal the true risks

    associated with Monat Products.

           157.      As incontrovertible proof of Defendants’ knowledge that their advertisements

    are misleading, in a recent interview, Monat’s President, Stuart MacMillan, admitted that the

    company’s representations about the detoxification process are not scientifically supported and are

    misleading.63 Speaking with ABC affiliate, 7 On Your Side Investigates, MacMillan explained

    that Monat no longer uses ads regarding detoxification, such as the marketing image depicted

    above, because those messages may have been misleading and “might have caused some issues.”

    Monat, he says, has now cleaned up its marketing to clarify that if consumers have negative

    reactions they should stop using the Monat Products.

           158.      Sadly, despite this admission by Defendants, they fail to acknowledge a defect

    and continue to represent that Monat Products are safe without warning of potential health risks.

           159.      Instead of recalling the defective Monat Products and taking other necessary

    steps to protect consumers from these unsafe Products, such as providing a warning of their health

    and safety risks, Monat has resorted to attacking customers who vocalize discontent with Monat

    Products.

           160.      Almost as a deterrent to other consumers, who would otherwise openly express

    their negative experiences, Defendants prominently broadcast their aggressive strategy, dedicating

    entire webpages to this issue. In part, one of Defendants’ websites created following many

    complaints about their Products prominently displays and provides information about these suits:



    63
         https://abc7ny.com/business/exclusive-execs-behind-company-accused-of-causing-hair-loss-
    speak-out/3574402/ (June 12, 2018) (Reporter Danielle Leigh has the exclusive extended
    interview with Monat President Stuart MacMillan). (Last viewed Sept. 29, 2018).
                                                    50
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 56 of 120



              COURT RULING IN FAVOR OF MONAT AGAINST ONLINE
              ATTACKERS

              MONAT’S RESPONSE TO TRO

              MONAT GLOBAL COMPLAINT AGAINST KAYLA BAKER

              MONAT GLOBAL COMPLAINT AGAINST VICKIE HARRINGTON

              MONAT GLOBAL COMPLAINT AGAINST TONI MILLER 64

              161.      Additionally, despite hundreds of consumers that have now reported adverse

    experiences with Monat Products, Defendants defiantly dismiss these experiences and continue to

    tout their “FDA approved,” “clinically tested and proven” Products that grow and strengthen hair

    and prevent aging, explaining that, “Millions of customers know from their own experience that

    MONAT’s products are safe.”65

              162.      As recently as March, 2018 Monat’s spokesperson Gene Grabowski

    communicated the Defendants’ position that no harm would come from Monat Products, going so

    far as to suggest, apparently without scientific support, that consumers could drink their Products:

    “Any reputable lab will tell you there’s nothing in the products that would cause this kind of

    reaction in a large population – there just isn’t. You can rub it in your skin, you can drink it if you

    like, within reason. It’s not going to cause this kind of reaction.”66

              163.      Then, in a web post only a few months ago, Monat claims––while still failing to

    disclose possible health risks from their Products and the fact that the FDA does not approve hair



    64
        https://truthaboutmonat.com/science-litigation/ (last visited Sept. 23, 2018) (Defendants
    misleadingly describe this Court’s decision in Plaintiff Whitmire and Yanes motion for temporary
    restraining order and protective order).
    65
         https://truthaboutmonat.com/monat-fact-sheet/ (last visited Sept. 23, 2018).
    66
            https://www.abcactionnews.com/news/national/complaints-class-action-lawsuits-pile-up-
    against-hair-care-company-monat (last viewed October 1, 2018).
                                                      51
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 57 of 120



    Products––that “MONAT is committed to compliance with FDA requirements for all our products,

    and we are confident that they are safe, effective and highly beneficial to our consumers.”67

              164.      However, as discussed in section V below, the FDA Establishment Inspection

    Report issued in March 2018 following a comprehensive inspection of B&R’s facility (that is,

    Alcora’s facility that makes Monat Products) indicates that not only are Monat Products not FDA

    approved but Defendants have not registered in the FDA’s voluntary program either. The FDA

    warned Defendants that they are still obligated to comply with the Food, Drug, and Cosmetics Act,

    which prohibits the false and misleading representations and omissions alleged herein, including

    representations that Monat Products, like medications, provide curative health benefits such as the

    guarantee to grow and strengthen hair and prevent aging.

              165.      As a result of Defendants’ failure to recall defective Monat Products, fully

    disclose risks associated with these Products, and continued misrepresentations about the safety

    and efficacy of the Products, consumers continue to suffer from damages caused by Monat

    Products.

              166.      Upon information and belief, each of the aforementioned decisions referenced

    in this section were made and effectuated in and from Miami-Dade County, Florida.

              167.      Plaintiffs and members of the proposed Classes have suffered injury as a result

    of Defendants’ concealment, misrepresentations and/or deceptive and unfair trade practices, and

    are entitled to relief.

     V.       Monat Products are Adulterated.

              168.      In March of 2018, the FDA conducted a comprehensive, 6-day inspection of

    B&R facilities in Miami, Florida, where Defendants manufacture Monat Products.



    67
         https://truthaboutmonat.com/monat-facilities-pass-fda-inspections/ (last visited Oct. 1, 2018).
                                                      52
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 58 of 120



            169.     The report issued by the FDA detailing the inspectors’ observations is nothing

    short of shocking.

            170.     In the report, the FDA observed, among other things, that, “Your [i.e.,

    Defendants’] cosmetic was prepared, packed, or held under insanitary conditions whereby it may

    have become contaminated with filth”68 (emphasis added).

            171.     The FDA report also explained that B&R “does not sample and test raw materials

    for conformance with specifications to ensure the absence of filth, microorganisms, and or other

    adulterants prior to processing or usage.”

            172.     Of the many other deviations and troubling observations recorded with respect

    to B&R’s development and manufacturing of Monat Products, the FDA investigator(s) observed

    that:

                  “[B&R] does not keep an assigned area for materials that fail to meet acceptance
                   specifications (quarantine or rejected) however, are labeled with a color code label
                   that identifies the purposes of it. A green sticker means ‘release’, yellow sticker
                   means ‘quarantine’ and red sticker means ‘rejected’. The color code is not always
                   followed because during the inspection a white ‘release’ label was found applied to
                   a drum of Pomegranate Sage Fragrance Lot#[.] Also, a yellow ‘release’ label was
                   applied to a bucket of Dermol 99 Lot#[.] [B&R] could not provide an explanation
                   for these situations.”

                  “[B&R] shares hoses and auxiliary equipment between reactors. Also, [B&R] does
                   not have dedicated hoses for pumping product from the reactors and dedicated
                   hoses to flush the reactors after cleaning. . .. [B&R] does not label hoses that are
                   cleaned and sanitized, contrary to what is established in their SOP 4.3.1. We
                   observed cleaned and sanitized hoses without protective caps in both ends to
                   prevent contamination (Observation 1-3). Also, we observed a hose used to drain a
                   reactor with an end inserted into the waste drainage system of [B&R]. Since [B&R]
                   equipment and does not identify cleaned and sanitize hoses, proper measures need
                   to be taken to prevent contamination resulting from the equipment.

                  “During the inspection, [Marinee Flores-Marrero, FDA Investigator] observed
                   residues of products in the upper part of reactor and in the lid (Observation 1-2).”

    68
      The U.S. Food and Drug Administration, Establishment Inspection Report for B&R Products,
    Inc., FEI NUMBER 3003505078.
                                                    53
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 59 of 120




                     “It is [B&R’s] practice to add the labels (applied during staging process) of all raw
                      materials compounded in a batch to the batch records as proof that the raw material
                      was added. As mentioned before, these labels do not reflect the accurate weight of
                      the raw material. Accurate weight for raw material also is not recorded in the batch
                      record.”

                     “Complaint #13032 is about a different smell of the product and hair feeling dry.
                      [B&R’s] investigation was that the ‘formula was changed from (b)(4) [redacted
                      within the document]. This stopped the separation and changed the color to a more
                      white appearance. Slight difference noted on old vs new formula of more dryness.’”

                     “Complaints #13053 and #13054 are related to hair loss breakage and broken hair
                      respectively and the customer provided the product lot numbers. [B&R] records
                      showed ‘retains to be tested’ however; no tests were attached to these records.”

                     “Complaint #13042 was due to red scalp and inflammation with bumps after using
                      the product for several weeks. Customer provided the product lot number but there
                      are no records that an investigation was conducted.”

                     “Hair loss has been reported on 7 different occasions to [B&R] however; details
                      regarding any permanent hair loss are not recorded in [B&R’s] complaint files.”

              173.      Products prepared, packed, held and/or potentially contaminated with filth are

    not made under the “highest quality standards,” as Defendants represent to the public. Indeed,

    Defendants proudly proclaim:

              “All MONAT products are made in facilities that are cosmetic GMP (ISO 22716)
              compliant, registered with the FDA, operated in accordance with FDA regulations
              and that are subject to FDA audit and inspection. . . .”69

              174.      But the FDA report shows that this statement by the Defendants is inaccurate.

    Rather, Monat Products both fail to conform to specifications and are adulterated.

              175.      The FDA report also noted that, for the first two months of 2018 alone, B&R’s

    customer complaints log book showed a total of 29 records. These complaints include hair loss,

    rash (head, neck, and ears), falling of hair itching, red scalp inflammation, bumps in the hairline,


    69
         https://truthaboutmonat.com/monat-fact-sheet/ (last visited Sept. 27, 2018).


                                                       54
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 60 of 120



    sores, tingling scalp, and burning sensation, among others.

              176.     The adverse reactions experienced by users of Monat Products underscore

    another misleading aspect of the Defendants’ marketing: That is, far from pure, Monat Products

    do contain harsh chemicals, known allergens, irritants, or ingredients otherwise harmful to

    humans, including Cocamidopropyl Betaine, Benzyl Alcohol, Red Clover Leaf Extract, and

    Trideceth-6 C11-15 Pareth-7. In 2004, for instance, the American Contact Dermatitis Society

    named Cocamidopropyl Betaine the allergen of the year.

              177.     Similarly, while Defendants represented, in no uncertain terms, that Monat

    Products do not contain petrochemicals,70 among others, Monat Products do contain Butylene

    Glycol—a known petrochemical and an allergen.            (Defendants have now amended their

    advertising to remove the misrepresentation that their Products have “NO Petrochemicals.”71)

              178.     Prior to making recent changes to their marketing materials, Defendants

    misrepresented that their Products had “NO Sulfates – irritating to skin and scalp” and “NO

    Ethanol.”72 But these statements also inaccurate; Monat Products do in fact contain ethanol, which

    is known to cause contact dermatitis. Monat Products also contain behentrimonium methosulfate

    and cetrimonium methosulfate, which have been reported to cause allergic reactions.

              179.     The foregoing paragraphs establish that Defendants had both direct and indirect

    knowledge of the Product defect and the harm caused by that defect to consumers. Yet, Defendants




    70
        https://web.archive.org/web/20160110141836/http:/monatglobal.com:80/gallery/the-science-
    of-monat/ (“NO Petrochemicals”).
    71
         https://monatglobal.com/the-science-of-monat/ (last visited December 17, 2018).
    72
        https://web.archive.org/web/20160110141836/http:/monatglobal.com:80/gallery/the-science-
    of-monat/ (last visited December 17, 2018).


                                                     55
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 61 of 120



    failed to take remedial action.

                          TOLLING OF THE STATUTE OF LIMITATIONS

                                          Fraudulent Concealment

            180.      All applicable statutes of limitation have been tolled by Defendants’ knowing,

    active and ongoing fraudulent concealment and denial of the facts alleged herein throughout the

    period relevant to this action.

            181.      At latest, Defendants knew of the product defect by 2016 by which time

    numerous consumers had directly and/or indirectly reported to Defendants their unusual adverse

    reactions to Monat Products. Since then, hundreds––if not thousands––of similar complaints have

    been filed alleging hair loss, hair breakage, skin reaction, and sores as a result of using the defective

    Products.

            182.      Despite knowing about the product defect, Defendants concealed––and continue

    to conceal––the nature of the defect. Defendants seek to downplay the severity of the problem;

    mislead consumers by representing that adverse physical reactions are related to a “detox period;”

    have not notified or warned Plaintiffs, Class members, and the public of the full and complete

    nature of the defect; and have not issued a recall for the Products.

            183.      Any applicable statute of limitations has therefore been tolled by Defendants’

    knowledge, active concealment, and denial of the facts alleged herein, which behavior is ongoing.

                                               Discovery Rule

            184.      Plaintiffs and Class members did not discover, and could not have discovered

    through the exercise of reasonable diligence, the full and complete nature of the defect.

            185.      Within the period of any applicable statutes of limitation, Plaintiffs and the other

    Class members could not have discovered through the exercise of reasonable diligence that

                                                       56
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 62 of 120



    Defendants were––and still are––concealing the product defect and misrepresenting product safety

    issues.

              186.    Plaintiffs and Class members had no realistic ability to discern the defect in

    Monat Products until—at the earliest—after they suffered severe, adverse reactions to the

    Products. And even then, Plaintiffs and Class members had no basis to discover their causes of

    action because of Defendants’ misleading statements and active concealment of the true nature of

    the defect.

              187.    Any applicable statute of limitations has therefore been tolled by operation of the

    discovery rule.

                                                   Estoppel

              188.    Defendants were under a continuous duty to disclose to Plaintiffs and Class

    members the true character, quality, and nature of the defects plaguing Monat Products.

              189.    Defendants actively concealed the true character, quality, and nature of the

    Products and knowingly made misrepresentations about the safety, quality, reliability,

    characteristics, and performance of the Products.

              190.    Plaintiffs   and   Class     members    reasonably   relied   upon    Defendants’

    misrepresentations and/or active concealment of these facts.

              191.    Based on the foregoing, Defendants are estopped from relying on any statute of

    limitations in defense of this action.

                                             American Pipe Tolling

              192.    A putative class action suit on behalf of a nationwide class of consumers was

    brought against Defendants Monat and Alcora on February 16, 2018. See Sohovich v. Monat

    Global Corp., et al., No. 1:18-cv-20624.


                                                      57
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 63 of 120



           193.       At the time it was brought, Plaintiffs and the other Class members in this case

    were part of the classes alleged in the Sohovich action.

           194.       Accordingly, pursuant to American Pipe and Construction Co. v. Utah, 414 U.S.

    538 (1974), the claims of Plaintiffs and other Class members were tolled from at least February

    16, 2018. Additional class actions filed by Plaintiffs following the Sohovich action provide

    additional bases for American Pipe tolling.

                                   CLASS ACTION ALLEGATIONS

           195.       The Classes’ claims all derive directly from a common and uniform course of

    conduct by Defendants. This case is about the responsibility of Defendants for their knowledge,

    their conduct, and their Products. Defendants have engaged in uniform and standardized conduct

    toward the Classes. They did not differentiate, in degree of care or candor, in their actions or

    inactions, or in the content of their statements or omissions, among individual Class members.

    The objective facts on these subjects are the same for all Class members. Within each Claim for

    Relief asserted by the respective Classes, the same legal standards govern. Additionally, many

    states (and for some claims all states) share the same legal standards and elements of proof,

    facilitating the certification of multistate or nationwide classes for some or all claims.

    Accordingly, Plaintiffs bring this lawsuit as a class action on their own behalf and on behalf of all

    other persons similarly situated as members of the proposed Classes pursuant to Federal Rules of

    Civil Procedure 23(a) and (b)(3) and/or (b)(2) and/or (c)(4).

           196.    For any determined subclass with physical injury, subsequent to determination of

    the common class issues, Plaintiffs seek an analysis with respect to Defendants’ liability pursuant

    to Federal Rule of Civil Procedure 23(c)(4).

           197.       This action satisfies all requirements of those provisions, including numerosity,


                                                     58
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 64 of 120



    commonality, typicality, adequacy, predominance, and superiority.

         I.   The Nationwide Classes

              198.     Plaintiffs bring this action and seek to certify and maintain it as a class action

    under Rules 23(a); (b)(2); and/or (b)(3); and/or c(4) of the Federal Rules of Civil Procedure on

    behalf of themselves and a Nationwide Class defined as follows:

              All purchasers or users of Monat Products residing in the United States or its
              territories between October 1, 2014 and the present.

     II.      The State Classes

              199.     Plaintiffs allege statewide class action claims on behalf of classes in the

    following states: Alaska, Arizona, California, Florida, Illinois, Iowa, Maryland, Michigan,

    Minnesota, Missouri, New York, Oklahoma and Texas. Each of these State Classes is initially

    defined as follows:

              All purchasers or users of [Monat Products used by the respective Class
              Representative] in the state of ___ (e.g., California) between October 1, 2014
              and the present.

              200.     Excluded from the Classes are: (a) any person who purchased Monat Products

    for resale and not for personal or household use, (b) any person who signed a release of any

    Defendant in exchange for consideration in excess of the cost of Monat Products, (c) Defendants,

    including any entity or division in which Defendants have a controlling interest, as well as their

    agents, representatives, officers, directors, employees, trustees, parents, children, heirs, assigns,

    and successors, and other persons or entities related to, or affiliated with Defendants, and (d) the

    Judges to whom this case or its predecessor cases were assigned before consolidation, their staffs,

    and their immediate families.73



    73
      As discovery progresses, Plaintiffs anticipate additional classes or subclasses may become
    appropriated, as noted earlier in footnote 4.
                                                     59
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 65 of 120



    III.   Numerosity

           201.       This action satisfies the requirements of Fed. R. Civ. P. 23(a)(1). By Defendants’

    own admission, there are hundreds of thousands of customers––and putative class members––and

    over 14 million units of product sold in the United States. These individuals are dispersed

    geographically throughout the United States. Hence, while Plaintiffs do not know the exact size

    of the proposed Classes, that information being within Defendants’ sole possession and available

    only through discovery, each of the proposed Classes is still plainly so numerous that joinder of

    all members is impracticable.

           202.       Each of the Classes is ascertainable because its members can be readily identified

    using purchase records, sales records, production records, and other information kept by

    Defendants.    Plaintiffs anticipate providing appropriate notice to each certified Class, once

    certified, in compliance with Fed. R. Civ. P. 23(c)(1)(2)(A) and/or (B), to be approved by the Court

    after class certification, or pursuant to court order under Fed. R. Civ. P. 23(d).

    IV.    Predominance of Common Issues

           203.       This action satisfies the requirements of Fed. R. Civ. P. 23(a)(2) and 23(b)(3)

    because questions of law and fact that have common answers predominate over questions affecting

    only individual Class members. These include, without limitation, the following:

                       a. Whether Monat Products suffer from a design defect;

                       b. Whether Defendants knew or should have known about the product defect,

    and, if so, how long Defendants have known of the defect;

                       c. Whether the defective nature of Monat Products constitutes a material fact

    reasonable consumers would have considered in deciding whether to purchase the Product;

                       d. Whether Defendants had a duty to disclose the defective nature of Monat



                                                     60
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 66 of 120



    Products to Plaintiffs and Class members;

                       e. Whether Defendants omitted and failed to disclose material facts about

    Monat Products;

                       f. Whether Monat and B&R are alter egos of Alcora;

                       g. Whether Defendants are engaged in a joint venture centering upon the

    Monat Products named in this suit, such that each Defendant is liable for the actions of the others;

                       h. Whether Defendants’ conduct toll any or all applicable limitations periods

    by acts of fraudulent concealment, application of the discovery rule, or equitable estoppel;

                       i. Whether Defendants negligently misrepresented that Monat Products were

    safe;

                       j. Whether Defendants engaged in unfair, deceptive, unlawful and/or

    fraudulent acts or practices in trade or commerce by objectively misleading Plaintiffs and putative

    Class Members;

                       k. Whether Defendants’ conduct, as alleged herein, was likely to mislead a

    reasonable consumer;

                       l. Whether Defendants violated each of the States’ consumer protection

    statutes, and if so, what remedies are available under those statutes;

                       m. Whether Defendants’ statements, concealments and omissions regarding

    the Monat Products were material, in that a reasonable consumer could consider them important

    in purchasing Monat Products;

                       n. Whether Monat Products were unfit for the ordinary purposes for which

    they were used, in violation of the implied warranty of merchantability;

                       o. Whether Plaintiffs and the Classes are entitled to a declaratory judgment



                                                     61
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 67 of 120



    stating that Monat Products are defective and/or not merchantable, or that the Defendants

    otherwise engaged in deceptive and unfair trade practices;

                        p. Whether, as a result of Defendants negligent acts and omissions, Plaintiffs

    and other similarly-situated class members (designated through sub-classes) have suffered

    ascertainable personal injuries, entitling them to damages;

                        q. Whether Defendants’ unlawful, unfair, and/or deceptive practices harmed

    Plaintiffs and the Classes;

                        r. Whether Defendants’ unlawful, unfair, and/or deceptive practices should be

    enjoined;

                        s. What aggregate amounts of statutory penalties are sufficient to punish and

    deter Defendants and to vindicate statutory and public policy;

                        t. Whether, as a result of Defendants’ omissions and/or negligent

    misrepresentations of material facts, Plaintiffs and Class members have suffered an ascertainable

    loss of monies and/or property and/or value; and

                        u. Whether Plaintiffs and Class members are entitled to monetary damages

    and/or other remedies and, if so, the nature of any such relief.

     V.    Typicality

           204.       This action satisfies the requirements of Fed. R. Civ. P. 23(a)(3) because

    Plaintiffs’ claims are typical of the claims of the Class members, and arise from the same course

    of conduct by Defendants. The relief Plaintiffs seek is typical of the relief sought for the absent

    Class members.

    VI.    Adequate Representation

           205.       Plaintiffs will fairly and adequately represent and protect the interests of the



                                                     62
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 68 of 120



    Classes. Plaintiffs have retained counsel with substantial experience in prosecuting consumer class

    actions, including actions involving defective products.

           206.         Plaintiffs and their counsel are committed to vigorously prosecuting this action

    on behalf of the Classes, and have the financial resources to do so. Neither Plaintiffs nor their

    counsel have interests adverse to those of the Classes.

   VII.    Superiority

           207.         This action satisfies the requirements of Fed. R. Civ. P. 23(b)(2) because

    Defendants have acted and refused to act on grounds generally applicable to each Class, thereby

    making appropriate final injunctive and/or corresponding declaratory relief with respect to each

    Class as a whole.

           208.         This action satisfies the requirements of Fed. R. Civ. P. 23(b)(3) because a class

    action is superior to other available methods for the fair and efficient adjudication of this

    controversy. The common questions of law and of fact regarding Defendants’ conduct and

    responsibility predominate over any questions affecting only individual Class members.

           209.         Because the damages suffered by each individual Class member may be

    relatively small, the expense and burden of individual litigation would make it very difficult or

    impossible for individual Class members to redress the wrongs done to each of them individually,

    such that most or all Class members would have no rational economic interest in individually

    controlling the prosecution of specific actions, and the burden imposed on the judicial system by

    individual litigation by even a small fraction of the Class would be enormous, making class

    adjudication the superior alternative under Fed. R. Civ. P. 23(b)(3)(A).

           210.         The conduct of this action as a class action presents far fewer management

    difficulties, far better conserves judicial resources and the parties’ resources, and far more



                                                      63
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 69 of 120



    effectively protects the rights of each Class member than would piecemeal litigation. Compared

    to the expense, burdens, inconsistencies, economic infeasibility, and inefficiencies of

    individualized litigation, the challenges of managing this action as a class action are substantially

    outweighed by the benefits to the legitimate interests of the parties, the court, and the public of

    class treatment in this court, making class adjudication superior to other alternatives, under Fed.

    R. Civ. P. 23(b)(3)(D).

           211.       Plaintiffs are not aware of any obstacles likely to be encountered in the

    management of this action that would preclude its maintenance as a class action. Rule 23 provides

    the Court with authority and flexibility to maximize the efficiencies and benefits of the class

    mechanism and reduce management challenges. The Court may, on motion of Plaintiffs or on its

    own determination, certify nationwide, statewide and/or multistate classes for claims sharing

    common legal questions; utilize the provisions of Rule 23(c)(4) to certify any particular claims,

    issues, or common questions of fact or law for class-wide adjudication; certify and adjudicate

    bellwether class claims; and utilize Rule 23(c)(5) to divide any Class into subclasses.

                  REALLEGATION AND INCORPORATION BY REFERENCE

           212.       Plaintiffs re-allege and incorporate by reference all of the preceding paragraphs

    and allegations of this Complaint as though fully set forth in each of the following Claims for

    Relief asserted on behalf of the Nationwide Class and the Statewide Classes, with specific

    reference to key paragraphs containing allegations that are relevant to the particular claim.




                                                     64
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 70 of 120



                                         CLAIMS FOR RELIEF

      I.   Nationwide Claims

                                                COUNT I

                           VIOLATION OF THE FLORIDA DECEPTIVE
                             AND UNFAIR TRADE PRACTICES ACT
                                     Fla. Stat. § 501.201


           213.       Plaintiffs specifically reallege and incorporate paragraphs 1-20, and 23-179 in

    this Count against all Defendants.

           214.       Plaintiffs bring this claim on behalf of the Nationwide Class against all

    Defendants under Florida law because Florida has the most significant relationship to the issues

    and facts relevant to this claim, Defendants expressly and unambiguously chose this forum and

    law, and Monat’s website has elected Florida law as the applicable law. In the alternative, Plaintiff

    Whitmire brings this claim on behalf of the Florida Class.

           215.       Plaintiffs are “consumers” within the meaning of the Florida Deceptive and

    Unfair Trade Practices Act (“FDUTPA”), Fla. Stat. § 501.203(7).

           216.       Defendants are engaged in “trade or commerce” within the meaning of Fla. Stat.

    § 501.203(8).

           217.       FDUTPA prohibits “[u]nfair methods of competition, unconscionable acts or

    practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce. . .”

    Fla. Stat. § 501.204(1). Defendants participated in unfair and deceptive trade practices that

    violated the FDUTPA as described herein.

           218.     Defendants have engaged in unfair competition and unfair, unlawful or fraudulent

    business practices by the conduct, statements, and omissions described above, and by concealing

    from Plaintiffs and Class members the material fact that Monat Products can cause substantial hair

                                                     65
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 71 of 120



    loss, hair breakage, scalp sores, infection, rashes and scalp irritation. Defendants should have

    disclosed this information because they were in a superior position to know the true facts related

    to this defect, and Plaintiffs and Class members could not reasonably be expected to learn or

    discover the true facts related to the defect prior to their purchases.

           219.       Separate and apart from the product dangers, Defendants also engaged in

    deceptive and unlawful trade practices by making claims in its marketing that establish that the

    Products are drugs under section 201(g)(1)(B) and/or 201(g)(1)(C) of the Federal Food, Drug, and

    Cosmetic Act [21 U.S.C. § § 321(g)(1)(B) and/or 321(g)(1)(C)] because they are intended for use

    in the cure, mitigation, treatment, or prevention of disease and/or are intended to affect the structure

    or function of the human body. Specifically, Defendants marketed Monat Products stating that the

    Products “regrow” hair and contain chemicals that impact hormonal levels for people including

    pregnant women to help prevent hair loss. Further, Defendants mislead the public, including

    Plaintiffs and Class members concerning FDA approval, and regarding the qualities and

    characteristics of Monat Products as being curative or appropriate for the treatment of health

    conditions, all natural, naturally based, safe and non-toxic, employing deception, deceptive acts or

    practices, fraud, or misrepresentations or concealment, suppression, or omission of material facts,

    likely to deceive a consumer acting reasonably under the circumstance in connection with their

    purchase of Monat Products.          Through this course of conduct, these actions are also

    unconscionable.

           220.       By 2016, Defendants were made aware of the product defect when they began to

    be inundated, directly and/or indirectly, with consumer reports of injuries caused by Monat

    Products. Defendants failed to disclose and warn consumers about the dangers and risks posed by

    Monat Products. Additionally, Defendants misled consumers by making affirmative statements



                                                      66
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 72 of 120



    without any scientific basis that adverse reactions were natural, normal and to be expected as part

    of a “detox” process in order to induce them to continue using the Products while suffering adverse

    reactions.

           221.       By failing to disclose the product defect, by marketing Monat Products as safe,

    reliable, and of high quality, as well as by presenting themselves as reputable manufacturers and

    distributors that value safety, Defendants engaged in unfair, deceptive and unconscionable

    business practices in violation of the FDUTPA. Defendants’ deceptive and unconscionable

    conduct is compounded by their continued representation that Monat Products are safe as well as

    their failure to take remedial action.

           222.       Defendants’ unfair, deceptive and unconscionable acts or practices, including

    these concealments, omissions, and suppressions of material facts, had a tendency or capacity to

    mislead and create a false impression in consumers, and were likely to and did in fact deceive

    reasonable consumers, including Plaintiffs and the Nationwide Class, about the true safety and

    reliability of Monat Products, the quality of the Monat’s brand, and the true value of Monat

    Products.

           223.       Defendants made these uniform misrepresentations and omissions in written

    advertising materials presented to Plaintiffs and other members of the Nationwide Class at the time

    of purchase, in print, including advertisements on Defendants’ website and related web pages,

    directly on the packaging of Defendants’ hair care Products, and through their Market Partners

    who advertise as directed by Defendants.

           224.       Defendants owed Plaintiffs and the Nationwide Class a duty to disclose the health

    and safety risk of their Products and falsely touted their curative health claims. Defendants

    possessed exclusive knowledge of the health and safety dangers and risks posed by Monat Products



                                                    67
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 73 of 120



    and, yet, made incomplete representations about them and touted false curative health claims about

    their Products generally, while purposefully withholding material facts from Plaintiffs and the

    Nationwide Class that contradicted these representations.

            225.      Plaintiffs and the Nationwide Class suffered ascertainable loss caused by

    Defendants’ misrepresentations and their failure to disclose material information. Had they been

    aware of the defect that existed in Monat Products, and Defendants’ complete disregard for safety,

    Plaintiffs and the Nationwide Class would not have purchased Monat Products. Plaintiffs and the

    Nationwide Class did not receive the benefit of their bargain as a result of Defendants’ misconduct.

            226.      Plaintiffs and the Nationwide Class risk irreparable injury as a result of

    Defendants’ acts and omissions in violation of the FDUTPA, and these violations present a

    continuing risk to Plaintiffs, the Nationwide Class, and the general public. Defendants’ unlawful

    acts and practices complained of herein affect the public interest.

            227.      As a direct and proximate result of Defendants’ violations of the FDUTPA,

    Plaintiffs and the Nationwide Class have suffered injury-in-fact and/or actual damage. They have

    paid inflated prices for goods that in fact have little or no value.

            228.      Plaintiffs and the Nationwide Class are entitled to recover their actual damages

    under Fla. Stat. § 501.211(2) and attorneys’ fees under Fla. Stat. § 501.2105(1).

            229.      Plaintiffs and the Nationwide Class also seek an order enjoining Defendants’

    unfair, unlawful, and/or deceptive practices, and awarding injunctive and declaratory relief,

    attorneys’ fees, costs and expenses and any other just and proper relief available under the

    FDUTPA.




                                                      68
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 74 of 120



                                                COUNT II

                  VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT
                                   15 U.S.C. § 2301

           230.       Plaintiffs specifically reallege and incorporate paragraphs 1-20, and 23-57, 59-

    179 in this Count against all Defendants.

           231.       Plaintiffs bring this Count against Defendants on behalf of members of the

    Nationwide Class. In the alternative, Plaintiffs reserve the right to bring these claims on behalf of

    their respective State Classes.

           232.       This Court has jurisdiction to decide claims brought under 15 U.S.C. § 2301 by

    virtue of 28 U.S.C. § 1332 (a)-(d).

           233.       Plaintiffs are “consumers” within the meaning of the Magnuson-Moss Warranty

    Act, 15 U.S.C. § 2301(3) and are persons entitled under applicable state law to enforce against the

    warrantor the obligations of its express and implied warranties.

           234.       Defendants are “supplier[s]” and “warrantor[s]” within the meaning of the

    Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).

           235.       Monat Products are “consumer products” within the meaning of the Magnuson-

    Moss Warranty Act, 15 U.S.C. § 2301(1).

           236.       The Magnuson-Moss Warranty Act, 15 U.S.C. § 2310(d)(1), provides a cause of

    action for any consumer, who is damaged by the failure of a warrantor to comply with a written or

    implied warranty.

           237.       Defendants made promises and representations in an express warranty provided

    to all consumers, which became the basis of the bargain between Plaintiffs, Class members and

    Defendants.

           238.       Defendants’ written affirmations of fact, promises and/or descriptions as

                                                     69
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 75 of 120



    alleged––including promises that Monat Products provided curative health benefits for health

    conditions that were “safe,” “naturally based” and that “guaranteed” hair growth and prevent

    aging––are each a “written warranty.” The affirmations of fact, promises and/or descriptions

    constitute a “written warranty” within the meaning of the Magnuson-Moss Act, 15 U.S.C.

    §2301(6).

           239.       Further, Defendants provided Plaintiffs and the other Nationwide Class members

    with an implied warranty of merchantability in connection with the purchase of Monat Products

    that is an “implied warranty” within the meaning of the Magnuson-Moss Warranty Act, 15 U.S.C.

    § 2301(7).

           240.       As a part of the implied warranty of merchantability, Defendants warranted to

    Plaintiffs and Class members that Monat Products were of merchantable quality (i.e., a product of

    a high enough quality to make it fit for sale, usable for the purpose it was made, of average worth

    in the marketplace, or not broken, unworkable, contaminated or flawed or containing a defect

    affecting the safety of the product), would pass without objection in the trade or business, and were

    free from material defects, and reasonably fit for the use for which they were intended.

           241.       Defendants breached all applicable warranties, as described in more detail above,

    and is therefore liable to Plaintiffs and the Nationwide Class pursuant to 15 U.S.C. § 2310(d)(1).

    Without limitation, Monat Products suffer from latent and/or inherent defects that cause substantial

    hair loss, hair breakage, head sores, and scalp irritation, rendering Monat Products unfit for their

    intended use and purpose. This defect substantially impairs the use, value and safety of Monat

    Products.

           242.       Any effort to limit the implied warranties in a manner that would exclude

    coverage of Monat Products is unconscionable, and any such effort to disclaim, or otherwise limit,



                                                     70
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 76 of 120



    liability for the defective Products is null and void. Any limitations on the warranties are

    procedurally unconscionable. There was unequal bargaining power between Defendants, on the

    one hand, and Plaintiffs and the other Nationwide Class members, on the other. Moreover, any

    limitations on the warranties are substantively unconscionable. Following early reports of injuries

    caused by Monat Products, Defendants knew that Monat Products were defective and would

    continue to pose safety risks. Defendants failed to disclose the product defect to Plaintiffs and the

    Nationwide Class members. Thus, Defendants enforcement of the durational limitations on those

    warranties is harsh and shocks the conscience.

           243.       Plaintiffs and each of the other Nationwide Class members have had sufficient

    direct dealings with Defendants and their agents (Market Partners) to establish privity of contract.

           244.       Nonetheless, privity is not required here because Plaintiffs and each of the other

    Class members are intended third-party beneficiaries of contracts between Defendants and their

    Market Partners, and specifically, of the implied warranties. Market Partners were not intended to

    be the ultimate consumers of Monat Products and have no rights under the warranty agreements

    provided with Monat Products; the warranty agreements were designed for and intended to benefit

    consumers.

           245.       All conditions precedent to seeking liability under this claim for breach of

    express and implied warranty have been performed by or on behalf of Plaintiffs and others in terms

    of paying for the goods at issue.

           246.       Pursuant to 15 U.S.C. § 2310(e), Plaintiffs and the Nationwide Class are entitled

    to bring this class action and are not required to give Defendants notice and an opportunity to cure

    until such time as the Court determines the representative capacity of Plaintiffs and the Nationwide

    Class pursuant to Rule 23 of the Federal Rules of Civil Procedure.



                                                     71
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 77 of 120



           247.       Furthermore, affording Defendants an opportunity to cure its breach of written

    warranties would be unnecessary and futile here. Defendants were placed on reasonable notice of

    the defect in Monat Products and breach of the warranties based on numerous complaints received

    directly and indirectly from Plaintiffs and the Nationwide Class, and have had ample opportunity

    to cure the defect for Plaintiffs and the Nationwide Class, but have failed to do so, instead denying

    the claims and suing anyone attempting to bring them to light. Under the circumstances, the

    remedies available under any informal settlement procedure would be inadequate and any

    requirement that Plaintiffs and the Nationwide Class resort to an informal dispute resolution

    procedure and/or afford Defendants a reasonable opportunity to cure the breach of warranty is

    excused and thereby deemed satisfied.

           248.       Defendants’ breaches of warranty have caused Plaintiffs and the other

    Nationwide Class members to suffer injuries, paying for defective Products, and entering into

    transactions they would not have entered into at all, or not for the consideration paid. As a direct

    and proximate result of Defendants’ breaches of warranty, Plaintiffs and the Nationwide Class

    have suffered damages and continue to suffer damages, including economic damages in terms of

    the cost of Monat Products and the cost of efforts to mitigate the damages caused by same.

           249.       The amount in controversy of Plaintiffs’ individual claims meets or exceeds the

    sum of $25. The amount in controversy of this action exceeds the sum of $50,000, exclusive of

    interest and costs, computed on the basis of all claims to be determined in this lawsuit. Plaintiffs,

    individually and on behalf of the other Nationwide Class members, seek all damages permitted by

    law and equity in an amount to be proven at trial. In addition, pursuant to 15 U.S.C. § 2310(d)(2),

    Plaintiffs and the other Nationwide Class members are entitled to recover a sum equal to the

    aggregate amount of costs and expenses (including attorneys’ fees based on actual time expended)



                                                     72
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 78 of 120



    determined by the Court to have reasonably been incurred by Plaintiffs and the other Nationwide

    Class members in connection with the commencement and prosecution of this action.

                                               COUNT III

                  BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                                Fla. Stat. § 672.314, et seq.

           250.       Plaintiffs specifically reallege and incorporate paragraphs 1-20, and 23-57, and

    59-179 in this Count against all Defendants.

           251.       Plaintiffs bring this claim on behalf of the Nationwide Class under Florida law,

    because Florida has the most significant relationship to the issues and facts relevant to this claim,

    Defendants chose this forum and law, and Monat’s website has elected Florida law as the

    applicable law. In the alternative, Plaintiffs reserve the right to bring this claim, on behalf of

    themselves and their respective State Classes, under the laws of the states where Plaintiffs and

    Class Members reside and/or purchased their Monat Products.

           252.       Defendants are and were at all relevant times merchants with respect to Monat

    Products within the meaning of Fla. Stat. § 672.104(1).

           253.       A warranty that the Monat Products were in merchantable condition was implied

    by law in purchase transactions, pursuant to Fla. Stat. § 672.314.

           254.       The Monat Products when sold and at all times thereafter, were not merchantable

    or reasonably fit for either the use they were intended or the uses reasonably foreseeable by

    Defendants. Specifically, they did not provide curative health benefits and are inherently defective

    and dangerous in that they cause hair loss and other severe adverse reactions to users.

           255.       Plaintiffs and the Class, at all relevant times, were intended third-party

    beneficiaries of Defendants and their agents (Market Partners) distribution and sale of the Monat

    Products.

                                                     73
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 79 of 120



           256.       Defendants were provided notice of these issues by their knowledge of the issues

    and complaints they received from consumers, directly or indirectly.

           257.       As a direct and proximate result of Defendants’ breach of the warranties of

    merchantability and fitness for a particular purpose, Plaintiffs and the Class have been damaged in

    an amount to be proven at trial.

                                                COUNT IV

                              VIOLATION OF EXPRESS WARRANTY

           258.       Plaintiffs specifically reallege and incorporate paragraphs 1-20, and 23-57, and

    59-179 in this Count against all Defendants.

           259.       Plaintiffs bring this claim on behalf of the Nationwide Class under Florida law,

    because Florida has the most significant relationship to the issues and facts relevant to this claim,

    Defendants chose this forum and law, and Monat’s website has elected Florida law as the

    applicable law. In the alternative, Plaintiffs reserve the right to bring this claim, on behalf of

    themselves and their respective State Classes, under the laws of the states where Plaintiffs and

    Class Members reside and/or purchased their Monat Products.

           260.       As described herein, Defendants represented Monat Products with the intention

    that consumers would rely on those misrepresentations and purchase the Product from Defendants.

           261.       At all times relevant herein, Defendants were aware of the misrepresentations of

    and defect in Monat Products. Specifically, Defendants were on notice of the problems and

    provided an opportunity to cure due to the plethora of complaints received, without such concerns

    being resolved.

           262.       Defendants’ inaccurate and misleading statements related to curative health

    claims of “safe,” “FDA approved,” “natural,” Monat Products clinically tested and proven to



                                                     74
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 80 of 120



    grown hair and prevent aging became a basis of the bargain, and Plaintiffs and members of the

    Class expected that the Monat Products that they purchased would conform to Defendants’

    affirmations.

           263.        Plaintiffs and members of the Class were in direct privity with Defendants and/or

    its agents, or were intended third-party beneficiaries of the warranties breached herein to the extent

    required by law.

           264.        Plaintiffs and the Class were harmed by Defendants when they purchased Monat

    Products that did not conform to Defendants’ express warranties.

           265.        Had Defendants disclosed the true nature of Monat Products and their defects,

    Plaintiffs and members of the Class would not have purchased them.

           266.        Plaintiffs and members of the Class have suffered a loss by paying for a worthless

    product that causes damage to hair and skin, is different from what it is represented to be, and is

    not worth any of the inflated price paid for it.

           267.        As a direct and proximate result of Defendants’ breaches, Plaintiffs and members

    of the Class have suffered, and will continue to suffer, significant damages, loss, and injury in an

    amount to be determined at trial.

           268.        Plaintiffs and members of the Class are entitled to legal and equitable relief

    against Monat, including actual and consequential damages, rescission, attorneys’ fees, costs of

    suit, and other relief as deemed appropriate.

                                                 COUNT V

                                              NEGLIGENCE

           269.        Plaintiffs specifically reallege and incorporate paragraphs 1-20, and 23-57, and

    59-179 in this Count against all Defendants.

                                                       75
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 81 of 120



           270.       Plaintiffs bring this claim on behalf of the Nationwide Class under Florida law,

    because Florida has the most significant relationship to the issues and facts relevant to this claim,

    Defendants chose this forum and law, and Monat’s website has elected Florida law as the

    applicable law. In the alternative, Plaintiffs reserve the right to bring this claim, on behalf of

    themselves and their respective State Classes, under the laws of the states where Plaintiffs and

    Class Members reside and/or purchased their Monat Products.

           271.       Defendants owed a duty of care to the Plaintiffs and Class Members, who were

    foreseeable end-users of Monat Products, to not place in the stream of commerce products that

    were defective or unreasonably dangerous to foreseeable end-users, including Plaintiffs and other

    similarly-situated Class Members.

           272.       Defendants breached their duty of care by, among other things, failing to take all

    necessary steps to ensure that the Products they sold were safe and unadulterated; that the Products

    functioned as specified, promised, and intended; and that the Products did not suffer from the

    common, uniform defects as discussed herein.

           273.       Defendants’ negligence was the direct, actual, and proximate cause of

    foreseeable damages suffered by Plaintiffs and other similarly-situated Class Members.

           274.       As a direct and proximate result of Defendants’ negligence, Plaintiffs and

    members of the Class have suffered, and will continue to suffer, significant damages, loss, and

    injury in an amount to be determined at trial.

           275.       Defendants’ negligence is ongoing and continuing because Defendants continue

    to mislead consumers about the defects in Monat Products and continue to design and manufacture

    Monat Products that are defective and unreasonably dangerous, which pose an unreasonable risk

    of serious foreseeable harm.



                                                     76
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 82 of 120




                                                 COUNT VI

                                 NEGLIGENCE - FAILURE TO WARN

            276.        Plaintiffs specifically reallege and incorporate paragraphs 1-20, and 23-57, 59-

    167, and 179 in this Count against all Defendants.

            277.        Plaintiffs bring this claim on behalf of the Nationwide Class under Florida law,

    because Florida has the most significant relationship to the issues and facts relevant to this claim,

    Defendants chose this forum and law, and Monat’s website has elected Florida law as the

    applicable law. In the alternative, Plaintiffs reserve the right to bring this claim, on behalf of

    themselves and their respective State Classes, under the laws of the states where Plaintiffs and

    Class Members reside and/or purchased their Monat Products.

            278.        Defendants owed a duty of care to the Plaintiffs and Class Members to give

    appropriate warnings about all dangers associated with the intended use of Monat Products.

            279.        By 2016, Defendants were aware or should have been aware of risks of hair loss,

    scalp irritation, head sores related to the use of Monat Products. Certainly, after receiving, directly

    or indirectly, hundreds of complaints of hair loss and unusual adverse reaction from customers, a

    duty arose to provide a warning to consumers that use of the Product could result in hair loss and/or

    scalp irritation.

            280.        Defendants were under a continuing duty to warn and instruct the intended and

    foreseeable users of Monat Products, including Plaintiffs and Class Members, of the defective

    condition of the Products and the risks associated with using the Monat Products. Plaintiffs were

    entitled to know that Monat Products, in their ordinary use, were not reasonably safe for their

    intended and ordinary purposes and uses.

            281.        Defendants were negligent and breached their duty of care by negligently failing

                                                      77
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 83 of 120



    to give adequate warnings to purchasers and users of Monat Products, including Plaintiffs and the

    Class members, about the risks, potential dangers and defective condition of Monat Products, after

    Defendants knew, or by the exercise of reasonable care, should have known of the inherent design

    defects and resulting dangers associated with Monat Products.

           282.       As described herein, Defendants knew that Plaintiffs and Class members could

    not reasonably be aware of those risks.

           283.       As a direct and proximate result of Defendants’ failure to adequately warn

    consumers about risks associated with use of Monat Products, Plaintiffs and the Class have

    suffered damages as set forth herein.

                                               COUNT VII

                              STRICT LIABILITY – DESIGN DEFECT

           284.       Plaintiffs specifically reallege and incorporate paragraphs 1-20, and 23-57, 59-

    167, and 179 in this Count against all Defendants.

           285.       Plaintiffs bring this claim on behalf of the Nationwide Class under Florida law,

    because Florida has the most significant relationship to the issues and facts relevant to this claim,

    Defendants chose this forum and law, and Monat’s website has elected Florida law as the

    applicable law. In the alternative, Plaintiffs reserve the right to bring this claim, on behalf of

    themselves and their respective State Classes, under the laws of the states where Plaintiffs and

    Class Members reside and/or purchased their Monat Products.

           286.       Defendants are designers, developers, manufacturers, sellers, and/or distributors

    of Monat Products.

           287.       As alleged herein, Monat Products have a design defect which results in hair loss,

    hair breakage, head sores, and severe skin reaction.


                                                     78
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 84 of 120



           288.       These unreasonably dangerous defects were present in Monat Products when

    they were placed into the stream of commerce by Defendants.

           289.       Monat Products did not undergo material change or alteration up to and including

    the time of use by Plaintiffs and Class members. Further, the Monat Products were used as

    intended or in a reasonably foreseeable manner by Plaintiffs and Class members.

           290.       Defendants’ defective Monat Products caused harm to Plaintiffs and Class

    members, as described herein, for which Plaintiffs and Class members are entitled to recover

    damages to be determined at trial.

                                               COUNT VIII

                            STRICT LIABILITY – FAILURE TO WARN

           291.       Plaintiffs specifically reallege and incorporate paragraphs 1-20, and 23-57, 59-

    167, and 179 in this Count against all Defendants.

           292.       Plaintiffs bring this claim on behalf of the Nationwide Class under Florida law,

    because Florida has the most significant relationship to the issues and facts relevant to this claim,

    Defendants chose this forum and law, and Monat’s website has elected Florida law as the

    applicable law. In the alternative, Plaintiffs reserve the right to bring this claim, on behalf of

    themselves and their respective State Classes, under the laws of the states where Plaintiffs and

    Class Members reside and/or purchased their Monat Products.

           293.       Defendants are designers, developers, manufacturers, sellers, and/or distributors

    of Monat Products.

           294.       As alleged herein, Monat Products have a design defect which results in hair loss,

    head sores, and severe skin reaction.

           295.       These unreasonably dangerous defects were present in Monat Products when

                                                     79
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 85 of 120



    they were placed into the stream of commerce by Defendants.

           296.       Monat Products did not undergo material change or alteration up to and including

    the time of use by Plaintiffs and Class members. Further, Monat Products were used as intended

    or in a reasonably foreseeable manner by Plaintiffs and Class members.

           297.       The foreseeable risks of harm from Monat Products could have been reduced or

    avoided if Defendants had provided reasonable instructions or warnings, at least as of 2016 when

    they knew or should have known that the Products are defective and unreasonably dangerous.

           298.       The failure of Defendants to provide reasonable instructions or warnings made

    the Monat Products defective and unreasonably dangerous.

           299.       Defendants’ defective Monat Products and their failure to warn caused harm to

    Plaintiffs and Class members, as described herein, for which Plaintiffs and Class members are

    entitled to recover damages to be determined at trial.

                                                COUNT IX

                       STRICT LIABILITY – MANUFACTURING DEFECT

           300.       Plaintiffs specifically reallege and incorporate paragraphs 1-20, 23-57, 63, 86

    and 120-179 in this Count against all Defendants.

           301.       Plaintiffs bring this claim on behalf of the Nationwide Class under Florida law,

    because Florida has the most significant relationship to the issues and facts relevant to this claim,

    Defendants chose this forum and law, and Monat’s website has elected Florida law as the

    applicable law. In the alternative, Plaintiffs reserve the right to bring this claim, on behalf of

    themselves and their respective State Classes, under the laws of the states where Plaintiffs and

    Class Members reside and/or purchased their Monat Products.

           302.       Defendants are designers, developers, manufacturers, sellers, and/or distributors

                                                     80
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 86 of 120



    of Monat Products.

           303.       As alleged herein, Monat Products contain unreasonably dangerous

    manufacturing defects which result in the Monat Products causing hair loss, hair breakage, head

    sores, and severe skin reactions.

           304.       These unreasonably dangerous defects were present in Monat Products when

    they were placed into the stream of commerce by Defendants.

           305.       Monat Products did not undergo material change or alteration up to and including

    the time of use by Plaintiffs and Class members. Further, the Monat Products were used as

    intended or in a reasonably foreseeable manner by Plaintiffs and Class members.

           306.       Defendants’ defective Monat Products caused harm to Plaintiffs and Class

    members, as described herein, for which Plaintiffs and Class members are entitled to recover

    monetary damages.

                                                COUNT X

                                         UNJUST ENRICHMENT

           307.       Plaintiffs specifically reallege and incorporate paragraphs 1-20, and 23-179 in

    this Count against all Defendants.

           308.       Plaintiffs bring this claim on behalf of the Nationwide Class under Florida law,

    because Florida has the most significant relationship to the issues and facts relevant to this claim,

    Defendants chose this forum and law, and Monat’s website has elected Florida law as the

    applicable law. In the alternative, Plaintiffs bring this claim, on behalf of themselves and their

    respective State Classes, under the laws of the states where Plaintiffs and Class Members reside

    and/or purchased their Monat Products.

           309.       Defendants’ unlawful, unfair, deceptive, and wrongful acts and omissions,



                                                     81
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 87 of 120



    unjustly enriched Defendants at the expense of Plaintiffs and the Class.

           310.       Plaintiffs and the Class paid a premium for Monat Products which were unfit for

    their ordinary use.

           311.       Plaintiffs and Class members conferred a benefit on Defendants through payment

    for the misrepresented and defective Monat Products.

           312.       Defendants’ retention of the benefit conferred as a result of its unlawful acts was

    inequitable and unjust.

           313.       Plaintiffs and members of the Class have no adequate remedy at law.

           314.       Plaintiffs and members of the Class are entitled to seek monetary relief, including

    money to compensate Plaintiffs and members of the Class for payments made to the Defendants

    in excess of their Products’ value and an order requiring Defendants to disgorge all profits,

    benefits, and other compensation obtained by Defendants through and for their wrongful conduct,

    along with any other relief the Court deems appropriate.

     II.   State Claims

           315.       Each state claim described below is pled only in the alternative to a nationwide

    claim under Florida law.

           A.         Alaska

                                                COUNT XI

                              ALASKA CONSUMER PROTECTION ACT,
                                  Alaska Stat. §§ 45.50.471, et seq.

           316.       Plaintiffs specifically reallege and incorporate paragraphs 1-20, 23-39, and 56-

    179 in this Count against all Defendants.

           317.       Plaintiff Winter (“Plaintiff,” for purposes of this Count), individually and on

    behalf of the Alaska Class, brings this claim.

                                                     82
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 88 of 120



           318.       Defendants advertised, offered, or sold goods or services in Alaska and engaged

    in trade or commerce directly or indirectly affecting the people of Alaska.

           319.       Alaska Class members are “consumers” as defined by Alaska Stat. §

    45.50.561(4).

           320.       Defendants received notice pursuant to Alaska Stat. § 45.50.535 concerning its

    wrongful conduct as alleged herein by Plaintiff and Alaska Subclass members. However, sending

    pre-suit notice pursuant to Alaska Stat. § 45.50.535 is an exercise in futility for Plaintiff, as

    Defendants have already been informed of the allegedly unfair and unlawful conduct as described

    herein as of the date of the first-filed lawsuit, and have yet to offer Alaska class members remedy

    in accordance with similar consumer protection statutes.

           321.       Defendants engaged in unfair or deceptive acts and practices in the conduct of

    trade or commerce, in violation Alaska Stat. § 45.50.471, including:

               a. Knowingly designing, developing, manufacturing, advertising, and selling Monat

                    Products with significant misrepresentations and defects that result in health and

                    safety risks, including but not limited to hair loss when they are represented to do

                    the opposite by causing hair growth and strengthening so that consumers did not

                    receive the benefit of their bargain;

               b. Marketing and selling Monat Products that relied upon misleading curative health

                    claims including that the Products were safe, FDA approved, naturally based way

                    to grow hair and prevent aging that was clinically tested, proven and guaranteed

                    solely to increase profits;

               c. When consumers complained about experiencing adverse reactions to Monat

                    Products, Defendants either denied that the Products could do this or explained that



                                                      83
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 89 of 120



                   it was part of the “detox” period for hair to achieve the desired results of hair

                   growth, strengthening and anti-aging from the Products and, accordingly, putting

                   profits over the health and safety of consumers;

               d. Failing to disclose the potential health and safety risks from using Monat Products

                   and further concealing material information from consumers regarding the true

                   nature of the defects in Monat Products in order to impact consumer purchasing

                   behavior.

           322.       Defendants’ representations and omissions were material because they were

    likely to deceive reasonable consumers.

           323.       Defendants recklessly disregarded Plaintiff and Alaska Class members’ rights.

    Defendants’ knowledge of consumer complaints regarding Monat Products put it on notice that

    Monat Products were not as they advertised and defective.

           324.       As a direct and proximate result of Defendants’ unfair and deceptive acts and

    practices, Plaintiff and Alaska Class members have suffered and will continue to suffer injury,

    ascertainable losses of money or property, and monetary and non-monetary damages, including

    from not receiving the benefit of their bargain, and suffering and treating physical damages related

    to the use of Monat Products.

           325.       Plaintiff and the Alaska Class seek all monetary and non-monetary relief allowed

    by law, including the greater of (a) three times their actual damages or (b) statutory damages in

    the amount of $500, punitive damages, reasonable attorneys’ fees and costs and expenses,

    injunctive and declaratory relief, and any other relief that is necessary and proper.




                                                     84
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 90 of 120



           B.        Arizona

                                              COUNT XII

                                ARIZONA CONSUMER FRAUD ACT
                                     A.R.S. §§ 44-1521, et seq.

           326.      Plaintiffs specifically reallege and incorporate paragraphs 1-20, 23-38, 40 and

    56-179 in this Count against all Defendants.

           327.      Plaintiff Colvin identified above (“Plaintiff,” for purposes of this Count),

    individually and on behalf of the Arizona Class, brings this claim.

           328.      Defendants are a “person” as defined by A.R.S. § 44-1521(6).

           329.      Defendants advertised, offered, or sold goods or services in Arizona and engaged

    in trade or commerce directly or indirectly affecting the people of Arizona.

           330.      Defendants     engaged    in   deceptive   and       unfair   acts   and   practices,

    misrepresentation, and the concealment, suppression, and omission of material facts affecting the

    people of Arizona in connection with the sale and advertisement of “merchandise” (as defined in

    Arizona Consumer Fraud Act, A.R.S. § 44-1521(5)) in violation of A.R.S. § 44-1522(A).

           331.      Defendants’ representations and omissions were material because they were

    likely to deceive reasonable consumers.

           332.      Defendants intended to mislead Plaintiff and Arizona Class members and induce

    them to rely on its misrepresentations and omissions.

           333.      Had Defendants disclosed to Plaintiff and Arizona Class members that it

    misrepresented Monat Products, omitted material information regarding defects including

    potential health and safety risks (as alleged herein), and was otherwise engaged in deceptive,

    common business practices, Defendants would have been unable to continue in business and they

    would have been forced to disclose the misrepresentations and defects. Instead, Defendants

                                                    85
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 91 of 120



    represented that Monat Products provided curative health benefits that were FDA approved and

    clinically tested, proven and guaranteed to grow hair and prevent aging. Plaintiff and Class

    members acted reasonably in relying on Defendants’ misrepresentations and omissions, the truth

    of which they could not have discovered.

           334.      Defendants acted intentionally, knowingly, and maliciously to violate Arizona’s

    Consumer Fraud Act, and recklessly disregarded Plaintiff and Arizona Class members’ rights.

    Defendants’ knowledge of Monat Products’ abilities and potential health and safety risks including

    numerous consumer complaints put it on notice that Monat Products were not as it advertised.

           335.      As a direct and proximate result of Defendants’ deceptive acts and practices,

    Plaintiff and Class members have suffered and will continue to suffer injury, ascertainable losses

    of money or property, and monetary and non-monetary damages, including from not receiving the

    benefit of their bargain in purchasing Monat Products, and increased time and expense in treating

    damages caused by Monat Products.

           336.      Plaintiff and Arizona Class members seek all monetary and non-monetary relief

    allowed by law, including compensatory damages; disgorgement; punitive damages; injunctive

    and declaratory relief; and reasonable attorneys’ fees and costs.

           C.        California

                                               COUNT XIII

                  VIOLATIONS OF THE CONSUMER LEGAL REMEDIES ACT,
                               Cal. Civ. Code §§ 1750, et seq.

           337.      Plaintiffs specifically reallege and incorporate paragraphs 1-20, 23-38, 41-43,

    and 56-179 in this Count against all Defendants.

           338.      Plaintiffs Sohovich, Botallico and Flores (“Plaintiffs” for purposes of this count)

    each bring this claim individually and on behalf of the California Class.

                                                    86
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 92 of 120



           339.      The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750, et seq. (“CLRA”),

    is a comprehensive statutory scheme that is to be liberally construed to protect consumers against

    unfair and deceptive business practices in connection with the conduct of businesses providing

    goods, property or services to consumers primarily for personal, family, or household use.

           340.      Defendants is a “person” as defined by Civil Code §§ 1761(c) and 1770, and has

    provided “services” as defined by Civil Code §§ 1761(b) and 1770.

           341.      Plaintiffs and California Class members are “consumers” as defined by Civil

    Code §§ 1761(d) and 1770, and have engaged in a “transaction” as defined by Civil Code §§

    1761(e) and 1770.

           342.      Defendants’ unlawful conduct resulted in the sales of products and services to

    Plaintiffs and the California Class members in violation of Civil Code § 1770, including:

               a. Representing that goods or services have characteristics that they do not have;

               b. Representing that goods or services are of a particular standard, quality, or grade

                   when they were not;

               c. Advertising goods or services with intent not to sell them as advertised; and

               d. Representing that the subject of a transaction has been supplied in accordance with

                   a previous representation when it has not.

           343.      Defendants’ representations and omissions were material because they were

    likely to deceive reasonable consumers.

           344.      Had Defendants disclosed to Plaintiffs and California Class members that they

    misrepresented Monat Products, omitted material information regarding the potential health and

    safety risk with use of the Products and true abilities of those Monat Products, and were otherwise

    engaged in common business practices that ultimately hurt consumers, Defendants would have



                                                    87
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 93 of 120



    been unable to continue selling defective Monat Products and would have been forced to disclose

    the truth and defects of Monat Products. Instead, Defendants represented that Monat Products

    were safe and FDA approved to provide curative health benefits including guaranteed growth of

    hair and age prevention to all hair and skin types, without disclosing their potential health and

    safety risks. Plaintiffs and the Class members acted reasonably in relying on Defendants’

    misrepresentations and omissions, the truth of which they could not have discovered with

    reasonable diligence.

           345.       As a direct and proximate result of Defendants’ violations of California Civil

    Code § 1770, Plaintiffs and California Class members have suffered and will continue to suffer

    injury, ascertainable losses of money or property, and monetary and non-monetary damages,

    including from not receiving the benefit of their bargain in purchasing the Monat Products, and

    increased time and expense in treating the damage caused by the use of Monat Products.

           346.       Defendants has already received notice of the Class members’ intent to seek

    damages in compliance with California Civil Code § 1782(a). Defendants also received a

    supplemental notice pursuant to California Civil Code § 1782 concerning its wrongful conduct as

    alleged herein by Plaintiffs and the other California Class members.74 Any further notice would

    be futile because Defendants have yet to offer relief to the California Class, despite being on notice

    of their unfair, deceptive, and fraudulent conduct.

           347.       Plaintiffs, individually and on behalf of the other California Class members, seek

    all monetary and non-monetary relief allowed by law, including damages and punitive damages,

    declaratory relief, an order enjoining the acts and practices described above, attorneys’ fees, and


    74
       Plaintiff Botallico previously provided Defendants with notice under California law and
    Plaintiffs Sohovich and Flores provided Defendants with notice through the filing of their initial
    lawsuits that were brought under Florida law. Defendants have not responded.

                                                     88
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 94 of 120



    costs under the CLRA.

                                              COUNT XIV

             VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION LAW,
                         Cal. Bus. & Prof. Code §§ 17200, et seq.

           348.      Plaintiffs specifically reallege and incorporate paragraphs 1-20, 23-38, 41-43,

    and 56-179 in this Count against all Defendants.

           349.      Plaintiffs Sohovich, Botallico and Flores (“Plaintiffs” for purposes of this count)

    each bring this claim individually and on behalf of the California Class.

           350.      Defendants constitute a “person” as defined by Cal. Bus. & Prof. Code § 17201.

           351.      Defendants violated Cal. Bus. & Prof. Code §§ 17200, et seq. (“UCL”) by

    engaging in unlawful, unfair, and deceptive business acts and practices.

           352.      Defendants’ “unfair” acts and practices include:

               a. Knowingly designing, developing, manufacturing, advertising, and selling Monat

                   Products with false curative health claims and significant defects that result in

                   health and safety risks when used so that consumers did not receive the benefit of

                   their bargain;

               b. Marketing and selling Monat Products that relied upon false curative health claims,

                   while at the same time exposing consumers to health and safety risks solely to

                   increase profits;

               c. Making affirmative public representations about curative benefits of Monat

                   Products while, at the same time, not ensuring that consumer health and safety; and

               d. Concealing material information from consumers regarding the true nature of the

                   defects in Monat Products in order to impact consumer purchasing behavior.

           353.      Defendants have engaged in “unlawful” business practices by violating multiple

                                                    89
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 95 of 120



    laws, including the CLRA, Cal. Civ. Code §§ 1780, et seq., and California common law.

           354.       Defendants’ deceptive acts and practices include:

               a. Knowingly designing, developing, manufacturing, advertising, and selling Monat

                   Products with false curative health claims and significant defects that result in

                   health and safety risks when used so that consumers did not receive the benefit of

                   their bargain;

               b. Marketing and selling Monat Products that relied upon false curative health claims,

                   while at the same time exposing consumers to health and safety risks solely to

                   increase profits;

               c. Making affirmative public representations about curative benefits of Monat

                   Products while, at the same time, not ensuring that consumer health and safety; and

               d. Concealing material information from consumers regarding the true nature of the

                   defects in Monat Products in order to impact consumer purchasing behavior.

           355.       Defendants violated § 17200’s prohibition against engaging in unlawful acts and

    practices by engaging in false and misleading advertising and by omitting material facts from

    purchasers of Monat Products. As alleged more fully herein, Defendants’ marketing and sale of

    Monat Products, and more specifically their failure to inform customers of the health and safety

    risks inherent in Monat Products, violated Cal. Civ. Code §§ 1750, et seq., common law, and other

    statutory violations as alleged herein. Plaintiffs reserve the right to allege other violations of the

    law, which constitute other unlawful business acts and practices. As alleged herein, Defendants

    Monat Products continue to misrepresent their Products’ abilities and pose health and safety risks,

    Defendants have not recalled their Products nor provided any remedial efforts including a warning

    disclosing their possible risk, and Defendants’ conduct is ongoing and continues to this date.



                                                     90
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 96 of 120



            356.     Defendants violated § 17200’s prohibition against unfair conduct by failing to

    inform their customers about Monat Products’ abilities and their potential health and safety risks;

    engaging in a pattern or practice of concealing those facts and continuing to sell those Monat

    Products despite its knowledge that they are misrepresented and carry health and safety - thereby

    depriving customers of the value of Monat Products as represented. This conduct is substantially

    injurious to consumers, offends public policy, is immoral, unethical, oppressive, and unscrupulous

    as the gravity of the conduct outweighs any alleged benefit. Specifically, the health and safety

    risks was outweighed by Defendants’ profit motive. Defendants engaged in this conduct at the

    expense of its customers’ rights when other, lawful alternatives were available (such as providing

    customers with full information about Monat Products prior to purchase).

            357.     Defendants engaged in this conduct to gain an unfair commercial advantage over

    their competitors, seeking to avoid public knowledge of the abilities of Monat Products and their

    defects to avoid damage to their sales or reputation.       They withheld critical and material

    information from Plaintiffs and California Class members, competitors, and the marketplace, all

    to Defendants’ unfair competitive advantage.

            358.     Defendants’ business practices, as alleged herein, constitute fraudulent conduct

    because they were likely to deceive, and did deceive, California Class members into purchasing

    Monat Products when those Monat Products were misrepresented and defective with health and

    safety risks.

            359.     Defendants’ representations and omissions were material because they were

    likely to deceive reasonable consumers.

            360.     As a direct and proximate result of Defendants’ unfair, unlawful, and fraudulent

    acts and practices, Plaintiffs and California Class members were injured and lost money or



                                                    91
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 97 of 120



    property, including from not receiving the benefit of their bargain in purchasing Monat Products,

    and increased time and expense in dealing with treating damages from the use of Monat Products.

           361.       Defendants recklessly disregarded Plaintiffs and California Class members’

    rights. Defendants’ knowledge of the Monat Products’ false claims and health and safety risks put

    it on notice that the Monat Products were not as it advertised.

           362.       Plaintiffs and California Class members seek all monetary and non-monetary

    relief allowed by law, including restitution of all profits stemming from Defendants’ unfair,

    unlawful, and fraudulent business practices; declaratory relief; reasonable attorneys’ fees and costs

    under California Code of Civil Procedure § 1021.5; injunctive and declaratory relief; and other

    appropriate equitable relief.

                                               COUNT XV

    VIOLATIONS OF CALIFORNIA’S FALSE AND MISLEADING ADVERTISING LAW
                      Cal. Bus. & Prof. Code §§ 17500, et seq.

           363.       Plaintiffs specifically reallege and incorporate paragraphs 1-, 20, 23-38, 41-43,

    and 56-179 in this Count against all Defendants.

           364.       Plaintiffs Sohovich, Botallico and Flores (“Plaintiffs” for purposes of this Count)

    each bring this claim individually and on behalf of the California Class.

           365.       Defendants’ acts and practices, as described herein, have deceived and/or are

    likely to continue to deceive Class members and the public.             As described, Defendants

    misrepresented Monat Products, concealed Monat Products’ defects, concealed the health and

    safety risk with use of Monat Products, and also concealed and misrepresented the true nature of

    Monat Products.

           366.       By their actions, Defendants disseminated uniform advertising regarding the

    Monat Products throughout the country including in California. The advertising was, by its very

                                                     92
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 98 of 120



    nature, unfair, deceptive, untrue, and misleading within the meaning of Cal. Bus. & Prof. Code §§

    17500, et seq. Such advertisements were intended to and likely did deceive the consuming public

    for the reasons detailed herein.

           367.       The above-described false, misleading, and deceptive advertising Defendants

    disseminated continues to have a likelihood to deceive in that Defendants failed to disclose the

    true nature of Monat Products. Defendants failed to instigate a public information campaign to

    alert consumers of the defects and, instead, continued to misrepresent the true nature of Monat

    Products, continuing to deceive consumers.

           368.       Defendants continued to misrepresent to consumers that Monat Products were

    capable of certain curative health benefits without disclosing health and safety risks. Had

    Defendants disclosed those issues, rather than falsely advertising Monat Products’ abilities,

    consumers would have not purchased Monat Products, and would not pay an inflated price for

    Monat Products.

           369.       In making and disseminating the statements alleged herein, Defendants knew, or

    should have known, their representations, advertisements, and statements were untrue and

    misleading in violation of California law. Plaintiffs and other California Class members based

    their purchasing decisions on Defendants’ omitted material facts. The revenues to Defendants

    attributable to Products sold in those false and misleading advertisements amount to hundreds of

    millions of dollars. Plaintiffs and California Class members were injured in fact and lost money

    and property as a result.

           370.       The misrepresentations and non-disclosures by Defendants of the material facts

    described and detailed herein constitute false and misleading advertising and, therefore, constitute

    violations of Cal. Bus. & Prof Code §§ 17500, et seq.



                                                    93
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 99 of 120



             371.     As a result of Defendants’ wrongful conduct, Plaintiffs and the California Class

    members lost money. Plaintiffs and the California Class members are therefore entitled to

    restitution as appropriate for this cause of action.

             372.     Plaintiffs and California Class members seek all monetary and non-monetary

    relief allowed by law, including restitution of all profits stemming from Defendants’ unfair,

    unlawful, and fraudulent business practices; injunctive and declaratory relief; reasonable

    attorneys’ fees and costs under California Code of Civil Procedure § 1021.5; injunctive and

    declaratory relief; and other appropriate equitable relief.

             D.       Illinois

                                                COUNT XVI

       ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT
                            815 ILCS §§ 505, et seq.

             373.     Plaintiffs specifically reallege and incorporate paragraphs 1-20, 23-38, 45, and

    56-179 in this Count against all Defendants.

             374.     Plaintiff Shaw (“Plaintiff” for purposes of this count) brings this claim

    individually and on behalf of the Illinois Class.

             375.     Defendants constitute a “person” as defined by 815 ILCS §§ 505/1(c).

             376.     Plaintiff and Illinois Class members are “consumers” as defined by 815 ILCS §§

    505/1(e).

             377.     Defendants’ conduct as described herein was in the conduct of “trade” or

    “commerce” as defined by 815 ILCS § 505/1(f). Defendants’ conduct is described in full detail

    above.

             378.     Defendants’ deceptive, unfair, and unlawful trade acts or practices, in violation

    of 815 ILCS § 505/2.

                                                        94
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 100 of 120



           379.       Defendants’ representations and omissions were material because they were

    likely to deceive reasonable consumers.

           380.       Defendants intended to mislead Plaintiff and Illinois Class members and induce

    them to rely on their misrepresentations and omissions.

           381.       The above unfair and deceptive practices and acts by Defendants were immoral,

    unethical, oppressive, and unscrupulous. These acts caused substantial injury that these consumers

    could not reasonably avoid; this substantial injury outweighed any benefit to consumers or to

    competition.

           382.       Defendants acted intentionally, knowingly, and maliciously to violate Illinois’

    Consumer Fraud Act, and recklessly disregarded Plaintiff and Illinois Class members’ rights.

    Defendants’ knowledge of Monat Products’ abilities and health and safety risks from their use put

    them on notice that Monat Products were not as they advertised.

           383.       As a direct and proximate result of Defendants’ deceptive acts and practices,

    Plaintiff and Illinois Class members have suffered and will continue to suffer injury, ascertainable

    losses of money or property, and monetary and non-monetary damages, including from not

    receiving the benefit of their bargain in purchasing Monat Products, and increased time and

    expense in treating the damage they caused.

           384.       Plaintiff and Illinois Class members seek all monetary and non-monetary relief

    allowed by law, including damages, restitution, punitive damages, injunctive and declaratory

    relief, and reasonable attorneys’ fees and costs.

                                              COUNT XVII

                   ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                                  815 ILCS §§ 510/2, et seq.

           385.       Plaintiffs specifically reallege and incorporate paragraphs 1-20, 23-38, 45 and

                                                        95
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 101 of 120



    56-179 in this Count against all Defendants.

           386.       Plaintiff Shaw (“Plaintiff,” for purposes of this Count) brings this claim

    individually and on behalf of the Illinois Class.

           387.       Defendants constitute a “person” as defined by 815 ILCS §§ 510/1(5).

           388.       Defendants engaged in deceptive trade practices in the conduct of its business,

    in violation of 815 ILCS §§ 510/2(a), including:

               a. Knowingly designing, developing, manufacturing, advertising, and selling Monat

                   Products with false curative health claims and significant defects that result in

                   health and safety risks when used so that consumers did not receive the benefit of

                   their bargain;

               b. Marketing and selling Monat Products that relied upon false curative health claims,

                   while at the same time exposing consumers to health and safety risks solely to

                   increase profits;

               c. Making affirmative public representations about curative benefits of Monat

                   Products while, at the same time, not ensuring that consumer health and safety; and

               d. Concealing material information from consumers regarding the true nature of the

                   defects in Monat Products in order to impact consumer purchasing behavior.

           389.       Defendants’ representations and omissions were material because they were

    likely to deceive reasonable consumers.

           390.       The above unfair and deceptive practices and acts by Defendants were immoral,

    unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff and

    Illinois Class members that they could not reasonably avoid; this substantial injury outweighed

    any benefits to consumers or to competition.



                                                        96
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 102 of 120



           391.      As a direct and proximate result of Defendants’ deceptive acts and practices,

    Plaintiff and Illinois Class members have suffered and will continue to suffer injury, ascertainable

    losses of money or property, and monetary and non-monetary damages, including from not

    receiving the benefit of their bargain in purchasing Monat Products, and increased time and

    expense in treating damages caused by the Products.

           392.      Plaintiff and Illinois Class members seek all monetary and non-monetary relief

    allowed by law, including injunctive and declaratory relief and reasonable attorney’s fees.

           E.        Iowa

                                             COUNT XVIII

            IOWA PRIVATE RIGHT OF ACTION FOR CONSUMER FRAUDS ACT
                                Iowa Code § 714H

           393.      Plaintiffs specifically reallege and incorporate paragraphs 1-20, 23-38, 46, and

    56-179 in this Count against all Defendants.

           394.      Plaintiffs McWhorters (“Plaintiffs,” for purposes of this Count) bring this claim

    individually and on behalf of the Iowa Class.

           395.      Defendants constitute a “person” as defined by Iowa Code § 714H.2(7).

           396.      Plaintiffs and Iowa Class members are “consumers” as defined by Iowa Code §

    714H.2(3).

           397.      Defendants’ conduct described herein related to the “sale” or “advertisement” of

    “merchandise” as defined by Iowa Code §§ 714H.2(2), (6), & (8).

           398.       Defendants engaged in unfair, deceptive, and unconscionable trade practices, in

    violation of the Iowa Private Right of Action for Consumer Frauds Act, as described throughout

    and herein.

           399.      Defendants’ representations and omissions were material because they were

                                                    97
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 103 of 120



    likely to deceive reasonable consumers.

           400.      Defendants intended to mislead Plaintiff and Iowa Class members and induce

    them to rely on its misrepresentations and omissions.

           401.      Defendants acted intentionally, knowingly, and maliciously to violate Iowa’s

    Private Right of Action for Consumer Frauds Act, and recklessly disregarded Plaintiff and Iowa

    Class members’ rights. Defendants’ knowledge of Monat Products’ true abilities and health and

    safety risks put them on notice that the Monat Products were not as it advertised.

           402.      As a direct and proximate result of Defendants’ deceptive acts and practices,

    Plaintiff and Iowa class members have suffered and will continue to suffer injury, ascertainable

    losses of money or property, and monetary and non-monetary damages, including from not

    receiving the benefit of their bargain in purchasing Monat Products, and increased time and

    expense in treating damage from the use of Monat Products.

           403.      Plaintiff is contemporaneously providing the requisite notice to the Iowa

    Attorney General, the office of which approved the filing of this class action lawsuit pursuant to

    Iowa Code § 714H.7.

           404.      Plaintiff and Iowa Class members seek all monetary and non-monetary relief

    allowed by law, including injunctive and declaratory relief, damages, punitive damages, and

    reasonable attorneys’ fees and costs.

           F. Maryland

                                              COUNT XIX

                          MARYLAND CONSUMER PROTECTION ACT
                              Md. Comm. Code §§ 13-301, et seq.

           405.      Plaintiffs specifically reallege and incorporate paragraphs 1-20, 23-38, 48, 56-

    57, and 59-179 in this Count against all Defendants.

                                                    98
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 104 of 120



              406.   Plaintiff Klinger-Luht (“Plaintiff,” for purposes of this Count) brings this claim

    individually and on behalf of the Maryland Class.

              407.   Defendants constitute a person as defined by Md. Comm. Code § 13-101(h).

              408.   Defendants’ conduct as alleged herein related to “sales,” “offers for sale,” or

    “bailment” as defined by Md. Comm. Code § 13-101(i) and § 13-303.

              409.   Maryland class members are “consumers” as defined by Md. Comm. Code § 13-

    101(c).

              410.   Defendants advertises, offers, or sell “consumer goods” or “consumer services”

    as defined by Md. Comm. Code § 13-101(d).

              411.   Defendants advertised, offered, or sold goods or services in Maryland and

    engaged in trade or commerce directly or indirectly affecting the people of Maryland.

              412.   Defendants engaged in unfair and deceptive trade practices, in violation of Md.

    Comm. Code § 13-301, including: (a) false or misleading oral or written representations that have

    the capacity, tendency, or effect of deceiving or misleading consumers; (b) representing that

    consumer goods or services have a characteristic that they do not have; (c) representing that

    consumer goods or services are of a particular standard, quality, or grade that they are not; (d)

    failing to state a material fact where the failure deceives or tends to deceive; (e) advertising or

    offering consumer goods or services without intent to sell, lease, or rent them as advertised or

    offered; (f) deception, fraud, false pretense, false premise, misrepresentation, or knowing

    concealment, suppression, or omission of any material fact with the intent that a consumer rely on

    the same in connection with the promotion or sale of consumer goods or services or the subsequent

    performance with respect to an agreement, sale lease or rental.

              413.   Defendants engaged in these unfair and deceptive trade practices in connection



                                                    99
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 105 of 120



    with offering for sale or selling consumer goods or services or with respect to the extension of

    consumer credit, in violation of Md. Comm. Code § 13-303.

             414.    Defendants’ representations and omissions were material because they were

    likely to deceive reasonable consumers.

             415.    Had Defendants disclosed to Plaintiff and Class members that they

    misrepresented Monat Products, omitted material information regarding the defects (including

    health and safety risks as alleged herein), and was otherwise engaged in deceptive, common

    business practices, Defendants would have been unable to continue in business and they would

    have been forced to disclose the truth and uniform defects in Monat Products. Instead, Defendants

    represented that Monat Products were FDA approved to grow and strengthen hair and prevent

    aging.    Plaintiff and Maryland Class members acted reasonably in relying on Defendants’

    misrepresentations and omissions, the truth of which they could not have discovered.

             416.    Defendants recklessly disregarded Plaintiff and Maryland Class members’ rights.

    Defendants’ knowledge of the Monat Products’ abilities and health and safety risks put them on

    notice that Monat Products were not as they advertised.

             417.    As a direct and proximate result of Defendants’ deceptive acts and practices,

    Plaintiff and Maryland Class members have suffered and will continue to suffer injury,

    ascertainable losses of money or property, and monetary and non-monetary damages, including

    from not receiving the benefit of their bargain in purchasing Monat Products, and increased time

    and expense in treating the damage they caused.

             418.    Plaintiff and Maryland Class members seek all monetary and non-monetary relief

    allowed by law, including damages, disgorgement, declaratory relief, and attorneys’ fees and costs.




                                                   100
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 106 of 120



           G. Michigan

                                                COUNT XX

                            MICHIGAN CONSUMER PROTECTION ACT
                              Mich. Comp. Laws Ann. §§ 445.903, et seq.

           419.       Plaintiffs specifically reallege and incorporate paragraphs 1-20, 23-38, 49 and

    56, and 58179 in this Count against all Defendants.

           420.       Plaintiff Stefforia (“Plaintiff,” for purposes of this Count) brings this claim

    individually and on behalf of the Michigan Class.

           421.       Defendants and Michigan Class members are “persons” as defined by Mich.

    Comp. Laws Ann. § 445.903(d).

           422.       Defendants advertised, offered, or sold goods or services in Michigan and

    engaged in trade or commerce directly or indirectly affecting the people of Michigan, as defined

    by Mich. Comp. Laws Ann. § 445.903(g).

           423.       Defendants engaged in unfair, unconscionable, and deceptive practices in the

    conduct of trade and commerce, in violation of Mich. Comp. Laws Ann. § 445.903(1), including:

    (a) representing that its goods and services have characteristics, uses, and benefits that they do not

    have, in violation of Mich. Comp. Laws Ann. § 445.903(1)(c); (b) representing that its goods and

    services are of a particular standard or quality if they are of another in violation of Mich. Comp.

    Laws Ann. § 445.903(1)(e); (c) making a representation or statement of fact material to the

    transaction such that a person reasonably believes the represented or suggested state of affairs to

    be other than it actually is, in violation of Mich. Comp. Laws Ann. § 445.903(1)(bb); and (d)

    failing to reveal facts that are material to the transaction in light of representations of fact made in

    a positive matter, in violation of Mich. Comp. Laws Ann. § 445.903(1)(cc).

           424.       Defendants’ representations and omissions were material because they were

                                                      101
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 107 of 120



    likely to deceive reasonable consumers.

            425.       Defendants induced the Plaintiff and Michigan Class members to rely on its

    misrepresentations and omissions.

            426.       Defendants recklessly disregarded Plaintiff and Michigan Class members’ rights.

    Defendants’ knowledge of Monat Products’ abilities and health and safety risks put them on notice

    that Monat Products were not as they advertised.

            427.       As a direct and proximate result of Defendants’ deceptive acts and practices,

    Plaintiff and Michigan Class members have suffered and will continue to suffer injury,

    ascertainable losses of money or property, and monetary and non-monetary damages, including

    from not receiving the benefit of their bargain in purchasing Monat Products, and increased time

    and expense in treating the damage caused by them.

            428.       Plaintiff and Michigan Class members seek all monetary and non-monetary relief

    allowed by law, including the greater of actual damages or $250, declaratory relief, and any other

    relief that is just and proper.

            H. Minnesota

                                               COUNT XXI

                             MINNESOTA CONSUMER FRAUD ACT
                     Minn. Stat. §§ 325F.68, et seq. and Minn. Stat. §§ 8.31, et seq.

            429.       Plaintiffs specifically reallege and incorporate paragraphs 1-20, 23-38, 50, 56,

    and 58179 in this Count against all Defendants.

            430.       Plaintiff Row (“Plaintiff,” for purposes of this Count) brings this claim

    individually and on behalf of the Minnesota Class.

            431.       Defendants, Plaintiff, and members of the Minnesota class are each a “person”

    as defined by Minn. Stat. § 325F.68(3).

                                                    102
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 108 of 120



           432.       Defendants goods, services, commodities, and intangibles (specifically, its

    Monat Products) are “merchandise” as defined by Minn. Stat. § 325F.68(2).

           433.       Defendants engaged in “sales” as defined by Minn. Stat. § 325F.68(4).

           434.       Defendants engaged in fraud, false pretense, false promise, misrepresentation,

    misleading statements, and deceptive practices in connection with the sale of merchandise, in

    violation of Minn. Stat. § 325F.69(1), as described herein.

           435.       Defendants’ representations and omissions were material because they were

    likely to deceive reasonable consumers.

           436.       Defendants’ fraudulent, misleading, and deceptive practices affected the public

    interest, including millions of Minnesotans who purchased and/or used Monat Products.

           437.       As a direct and proximate result of Defendants’ deceptive acts and practices,

    Plaintiff and Class members have suffered and will continue to suffer injury, ascertainable losses

    of money or property, and monetary and non-monetary damages, including from not receiving the

    benefit of their bargain in purchasing Monat Products, and increased time and expense in treating

    the damages caused by the Products.

           438.       Plaintiff and Minnesota Class members seek all monetary and non-monetary

    relief allowed by law, including damages, declaratory or other equitable relief, and attorneys’ fees,

    disbursements, and costs.

                                              COUNT XXII

                MINNESOTA UNIFORM DECEPTIVE TRADE PRACTICES ACT
                             Minn. Stat. §§ 325D.43, et seq.

           439.       Plaintiffs specifically reallege and incorporate paragraphs 1-20, 23-38, 50, 56,

    and 58-179 in this Count against all Defendants.

           440.       Plaintiff Row (“Plaintiff,” for purposes of this Count) brings this claim

                                                    103
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 109 of 120



    individually and on behalf of the Minnesota Class.

           441.       By engaging in deceptive trade practices in the course of its business and

    vocation, directly or indirectly affecting the people of Minnesota, Defendants violated Minn. Stat.

    § 325D.44, including the following provisions: representing that its goods and services had

    characteristics, uses, and benefits that they did not have, in violation of Minn. Stat. §

    325D.44(1)(5); representing that goods and services are of a particular standard or quality when

    they are of another, in violation of Minn. Stat. § 325D.44(1)(7); advertising goods and services

    with intent not to sell them as advertised, in violation of Minn. Stat. § 325D.44(1)(9); and engaging

    in other conduct which similarly creates a likelihood of confusion or misunderstanding, in

    violation of Minn. Stat. § 325D.44(1)(13).

           442.       Defendants’ representations and omissions were material because they were

    likely to deceive reasonable consumers.

           443.       Had Defendants disclosed to Plaintiff and Minnesota Class members that it

    misrepresented the Monat Products, omitted material information regarding defects (including

    health and safety risk as alleged herein), and was otherwise engaged in deceptive, common

    business practices, Defendants would have been unable to continue in business and it would have

    been forced to disclose the uniform defects in Monat Products. Instead, Defendants represented

    that Monat Products were FDA approved and guaranteed to grow and strengthen hair and prevent

    aging. Plaintiff and Minnesota Class members acted reasonably in relying on Defendants’

    misrepresentations and omissions, the truth of which they could not have discovered.

           444.       Defendants’ knowledge of Monat Products’ abilities and health and safety risks

    put them on notice that Monat Products were not as they advertised.

           445.       As a direct and proximate result of Defendants’ deceptive acts and practices,



                                                    104
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 110 of 120



    Plaintiff and Minnesota Class members have suffered and will continue to suffer injury,

    ascertainable losses of money or property, and monetary and non-monetary damages, including

    from not receiving the benefit of their bargain in purchasing Monat Products, and increased time

    and expense in treating the damages they caused.

           446.      Plaintiff and Minnesota Class members seek all monetary and non-monetary

    relief allowed by law, including declaratory relief and attorneys’ fees and costs.

           I. Missouri

                                             COUNT XXIII

                          MISSOURI MERCHANDISE PRACTICES ACT
                                Mo. Rev. Stat. §§ 407.010, et seq.

           447.      Plaintiffs specifically reallege and incorporate paragraphs 1-20, 23-38, 51, 56,

    58-179 in this Count against all Defendants.

           448.      Plaintiff Slover-Dorsey (“Plaintiff,” for purposes of this Count) brings this claim

    individually and on behalf of the Missouri Class.

           449.      Defendants are each a “person” as defined by Mo. Rev. Stat. § 407.010(5).

           450.      Defendants advertised, offered, or sold goods or services in Missouri and

    engaged in trade or commerce directly or indirectly affecting the people of Missouri, as defined

    by Mo. Rev. Stat. § 407.010(4), (6) and (7).

           451.      Plaintiff and Missouri Class members purchased or leased goods or services

    primarily for personal, family, or household purposes.

           452.      Defendants engaged in unlawful, unfair, and deceptive acts and practices, in

    connection with the sale or advertisement of merchandise in trade or commerce, in violation of

    Mo. Rev. Stat. § 407.020(1), as described herein.

           453.      Defendants representations and omissions were material because they were

                                                    105
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 111 of 120



    likely to deceive reasonable consumers.

           454.         Defendants recklessly disregarded Plaintiff and Missouri class members’ rights.

    Defendants’ knowledge of the Monat Products’ abilities and safety and health risk put them on

    notice that Monat Products were not as they advertised.

           455.         As a direct and proximate result of Defendants’ deceptive acts and practices,

    Plaintiff and Class members have suffered and will continue to suffer injury, ascertainable losses

    of money or property, and monetary and non-monetary damages, including from not receiving the

    benefit of their bargain in purchasing Monat Products, and increased time and expense in treating

    the damages caused by the Products.

           456.         Plaintiff and Missouri Class members seek all monetary and non-monetary relief

    allowed by law, including actual damages, punitive damages, attorneys’ fees and costs, declaratory

    relief, and any other appropriate relief.

           J. New York

                                                 COUNT XIV

                                NEW YORK GENERAL BUSINESS LAW
                                   N.Y. Gen. Bus. Law §§ 349, et seq.

           457.         Plaintiffs specifically reallege and incorporate paragraphs 1-20-21, 23-38, 52, 56,

    and 58179 in this Count against all Defendants.

           458.         Plaintiff D’Alessandro (“Plaintiff,” for purposes of this Count) brings this claim

    individually and on behalf of the New York Class.

           459.         Defendants engaged in deceptive acts or practices in the conduct of its business,

    trade, and commerce or furnishing of services, in violation of N.Y. Gen. Bus. Law § 349, as

    described herein.

           460.         Defendants’ representations and omissions were material because they were

                                                      106
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 112 of 120



    likely to deceive reasonable consumers.

           461.      Defendants recklessly disregarded Plaintiff and New York Class members’

    rights. Defendants’ knowledge of Monat Products’ abilities and health and safety risks put them

    on notice that Monat Products were not as they advertised.

           462.      As a direct and proximate result of Defendants’ deceptive acts and practices,

    Plaintiff and Class members have suffered and will continue to suffer injury, ascertainable losses

    of money or property, and monetary and non-monetary damages, including from not receiving the

    benefit of their bargain in purchasing Monat Products, and increased time and expense in treating

    the damage that the Products caused.

           463.      Defendants’ deceptive and unlawful acts and practices complained of herein

    affected the public interest and consumers at large, including the millions of New Yorkers who

    purchased and/or used Monat Products.

           464.      The above deceptive and unlawful practices and acts by Defendants caused

    substantial injury to Plaintiff and New York Class members that they could not reasonably avoid.

           465.      Plaintiff and New York Class members seek all monetary and non-monetary

    relief allowed by law, including actual damages or statutory damages of $50 (whichever is greater),

    treble damages, declaratory relief, and attorney’s fees and costs.

           K. Oklahoma
                                               COUNT XV

                          OKLAHOMA CONSUMER PROTECTION ACT
                               Okla. Stat. Tit. 15, §§ 751, et seq.

           466.      Plaintiffs specifically reallege and incorporate paragraphs 1-20, 23-38, 54, 56,

    and 58179 in this Count against all Defendants.

           467.      Plaintiff Alabaster (“Plaintiff,” for purposes of this Count) brings this claim



                                                    107
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 113 of 120



    individually and on behalf of the Oklahoma Class.

            468.      Defendants are each a “person,” as meant by Okla. Stat. tit. 15, § 752(1).

            469.      Defendants’ advertisements, offers of sales, sales, and distribution of goods,

    services, and other things of value constituted “consumer transactions” as meant by Okla. Stat. tit.

    15, § 752(2).

            470.      Defendants, in the course of its business, engaged in unlawful practices in

    violation of Okla. Stat. tit. 15, § 753, including the following: making false representations,

    knowingly or with reason to know, as to the characteristics, uses, and benefits of the subjects of

    its consumer transactions, in violation of Okla. Stat. tit. 15, § 753(5); representing, knowingly or

    with reason to know, that the subjects of their consumer transactions were of a particular standard

    when they were of another, in violation of Okla. Stat. tit 15, § 753(7); advertising, knowingly or

    with reason to know, the subjects of their consumer transactions with intent not to sell as

    advertised, in violation of Okla. Stat. tit 15, § 753 (8); committing unfair trade practices that offend

    established public policy and was immoral, unethical, oppressive, unscrupulous, and substantially

    injurious to consumers as defined by section 752(14), in violation of Okla. Stat. tit. 15, § 753(20);

    and committing deceptive trade practices that deceived or could reasonably be expected to deceive

    or mislead a person to the detriment of that person as defined by section 752(13), in violation of

    Okla. Stat. tit. 15, § 753(20).

            471.      Defendants’ representations and omissions were material because they were

    likely to deceive reasonable consumers.

            472.      Defendants intended to mislead Plaintiff and Oklahoma class members and

    induce them to rely on their misrepresentations and omissions.

            473.      Had Defendants disclosed to Plaintiff and Oklahoma Class members that they



                                                      108
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 114 of 120



    misrepresented Monat Products, omitted material information regarding the defects (including

    health and safety risks as alleged herein), and was otherwise engaged in deceptive, common

    business practices, Defendants would have been unable to continue in business and they would

    have been forced to disclose the truth and uniform defects in Monat Products. Instead, Defendants

    represented that Monat Products were FDA approved, clinically tested, proven and guaranteed to

    grow and strengthen hair and prevent aging. Plaintiff and the Oklahoma class members acted

    reasonably in relying on Defendants’ misrepresentations and omissions, the truth of which they

    could not have discovered.

           474.       The above unlawful practices and acts by Defendants were immoral, unethical,

    oppressive, unscrupulous, and substantially injurious. These acts caused substantial injury to

    Plaintiff and Oklahoma class members.

           475.       Defendants acted intentionally, knowingly, and maliciously to violate

    Oklahoma’s Consumer Protection Act, and recklessly disregarded Plaintiff and Oklahoma class

    members’ rights. Defendants’ knowledge of Monat Products’ abilities and health and safety risks

    put them on notice that Monat Products were not as they advertised.

           476.       As a direct and proximate result of Defendants’ deceptive acts and practices,

    Plaintiff and Oklahoma Class members have suffered and will continue to suffer injury,

    ascertainable losses of money or property, and monetary and non-monetary damages, including

    from not receiving the benefit of their bargain in purchasing Monat Products, and increased time

    and expense in treating the damages they caused.

           477.       Plaintiff and Oklahoma Class members seek all monetary and non-monetary

    relief allowed by law, including actual damages, civil penalties, declaratory relief, and attorneys’

    fees and costs.



                                                    109
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 115 of 120



           L. Texas

                                                COUNT XXVI

        TEXAS DECEPTIVE TRADE PRACTICES—CONSUMER PROTECTION ACT
                      Texas Bus. & Com. Code §§ 17.41, et seq.

           478.       Plaintiffs specifically reallege and incorporate paragraphs 1-20, 23-38, and 55-

    179 in this Count against all Defendants.

           479.       Plaintiff Johnston (“Plaintiff,” for purposes of this Count) brings this claim

    individually and on behalf of the Texas Class.

           480.       Defendants are each a “person,” as defined by Tex. Bus. & Com. Code §

    17.45(3).

           481.       Plaintiffs and the Texas Class members are “consumers,” as defined by Tex. Bus.

    & Com. Code § 17.45(4).

           482.       Defendants advertised, offered, or sold goods or services in Texas and engaged

    in trade or commerce directly or indirectly affecting the people of Texas, as defined by Tex. Bus.

    & Com. Code § 17.45(6).

           483.       Defendants engaged in false, misleading, or deceptive acts and practices, in

    violation of Tex. Bus. & Com. Code § 17.46(b), including: representing that goods or services

    have sponsorship, approval, characteristics, ingredients, uses, benefits or quantities that they do

    not have; representing that goods or services are of a particular standard, quality or grade, if they

    are of another; and advertising goods or services with intent not to sell them as advertised.

           484.       Defendants’ representations and omissions were material because they were

    likely to deceive reasonable consumers.

           485.       Had Defendants disclosed to Plaintiff and Texas Class members that they

    misrepresented Monat Products, omitted material information regarding defects (including health

                                                     110
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 116 of 120



    and safety risks as alleged herein), and was otherwise engaged in deceptive, common business

    practices, Defendants would have been unable to continue in business and they would have been

    forced to disclose the truth and uniform defects in Monat Products.           Instead, Defendants

    represented that Monat Products were FDA approve, clinically tested, proven and guaranteed to

    grow and strengthen hair and prevent aging. Plaintiff and Texas Class members acted reasonably

    in relying on Defendants’ misrepresentations and omissions, the truth of which they could not have

    discovered.

           486.      Defendants had a duty to disclose the above facts due to the circumstances of this

    case. Defendants’ duty to disclose arose from its: possession of exclusive knowledge regarding

    the defects in Monat Products; and incomplete representations about Monat Products.

           487.      Defendants engaged in unconscionable actions or courses of conduct, in violation

    of Tex. Bus. & Com. Code Ann. § 17.50(a)(3). Defendants engaged in acts or practices which, to

    consumers’ detriment, took advantage of consumers’ lack of knowledge, ability, experience, or

    capacity to a grossly unfair degree.

           488.      Consumers, including Plaintiffs and Texas Class members, lacked knowledge

    about the above business practices, omissions, and misrepresentations because this information

    was known exclusively by Defendants.

           489.      Defendants took advantage of consumers’ lack of knowledge, ability, experience,

    or capacity to a grossly unfair degree, with reckless disregard of the unfairness that would result.

    The unfairness resulting from Defendants’ conduct is glaringly noticeable, flagrant, complete, and

    unmitigated.

           490.      Defendants recklessly disregarded Plaintiff and Texas Class members’ rights.

    Defendants’ knowledge of Monat Products’ abilities and health and safety risks put them on notice



                                                    111
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 117 of 120



    that Monat Products were not as they advertised.

               491.   As a direct and proximate result of Defendants’ deceptive acts and practices,

    Plaintiff and Texas Class members have suffered and will continue to suffer injury, ascertainable

    losses of money or property, and monetary and non-monetary damages, including from not

    receiving the benefit of their bargain in purchasing Monat Products, and increased time and

    expense in treating damages they caused.

               492.   Defendants’ violations present a continuing risk to Plaintiffs and Texas Class

    members as well as to the general public.

               493.   Defendants received or are contemporaneously receiving notice pursuant to Tex.

    Bus. & Com. Code Ann. § 17.505 concerning its wrongful conduct as alleged herein by Plaintiff

    and Texas Class members.

               494.   However, sending pre-suit notice pursuant to Tex. Bus. & Com. Code Ann. §

    17.505 is an exercise in futility for Plaintiff, as Defendants have already been informed of the

    allegedly unfair and unlawful conduct as described herein as of the date of the first-filed lawsuit,

    and have yet to offer Class members remedy in accordance with similar consumer protection

    statute.

               495.   Defendants’ actions constitute uniform business practices across the Class, so

    that all actions Defendants took with respect to Class members satisfy the “commonality” prong

    of Fed. R. Civ. P. 23. No individualized issues concerning Defendants’ business practices

    predominate so as to render class treatment inappropriate.

               496.   Plaintiff and the Texas Class seek all monetary and non-monetary relief allowed

    by law, including economic damages, damages for mental anguish, treble damages for each act

    committed intentionally or knowingly, court costs, reasonably and necessary attorneys’ fees,



                                                    112
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 118 of 120



    injunctive and declaratory relief, and any other relief which the court deems proper.

                                       REQUEST FOR RELIEF

           WHEREFORE, Plaintiffs, individually and on behalf of all other Class members, both

    Nationwide and Statewide, respectfully request that the Court enter an Order:

           A.      Declaring that this action is a proper class action, certifying the Nationwide Classes

    as requested herein, designating Plaintiffs as Class Representatives, and appointing Plaintiffs’

    attorneys as Class Counsel;

           B.      In the alternative, declaring that this action is a proper class action, certifying the

    individual state Classes as requested herein, designating Plaintiffs as Class Representatives, and

    appointing Plaintiffs’ attorneys as Class Counsel;

           C.      Enjoining Defendants from continuing the unfair business practices alleged in this

    Complaint;

           D.      Ordering Defendants to pay actual and statutory damages (including punitive

    damages) and restitution to Plaintiffs and the other Class members, as allowable by law;

           E.      Ordering Defendants to pay both pre- and post-judgment interest on any amounts

    awarded;

           F.      Ordering Defendants to pay attorneys’ fees and costs and expenses; and

           G.      Ordering such other and further relief as may be just and proper.




                                                    113
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 119 of 120



                                      DEMAND FOR JURY TRIAL

                  Plaintiffs hereby demand a trial by jury on all issues so triable.

           DATED: December 20, 2018
                                                         Respectfully submitted,
                                                         /s/ Julie Braman Kane
                                                         Julie Braman Kane
                                                         Florida Bar No.: 980277
                                                         julie@colson.com
                                                         Latoya C. Brown
                                                         Florida Bar No.: 105768
                                                         latoya@colson.com
                                                         COLSON HICKS EIDSON
                                                         255 Alhambra Circle, Penthouse
                                                         Coral Gables, Florida 33134
                                                         Telephone: (305) 476-7400
                                                         Facsimile: (305) 476-7444

                                                         Plaintiffs’ Lead and Liaison Counsel


     ANDERSEN SLEATER SIANNI LLC                      VARNELL & WARWICK, P.A.
     Jessica J. Sleater                               Janet R. Varnell
     1250 Broadway, 27th FL                           P.O. Box 1870
     New York, NY 100001                              Lady Lake, FL 32158
     Tel.: (646) 599-9848                             Tel.: (352) 753-8600
     Fax: (302) 595-9321                              Fax: (352) 504-3301
     Email: jessica@andersensleater.com               jvarnell@varnellandwarwick.com

     Plaintiffs’ Steering Committee                   Plaintiffs’ Steering Committee
     MORGAN & MORGAN, P.A.
     John A. Yanchunis,
     201 N. Franklin Street, 7th Fl.
     Tampa, FL 33602
     Tel: (813) 223-5505
     Fax: (813) 223-5402
     Email: jyanchunis@forthepeople.com

     Plaintiffs’ Steering Committee




                                                   114
Case 1:18-md-02841-DPG Document 99 Entered on FLSD Docket 12/20/2018 Page 120 of 120



                    CERTIFICATE OF ELECTRONIC FILING AND SERVICE

           I HEREBY CERTIFY, that on December 20, 2018, I caused the foregoing document to be

    electronically filed with the Clerk of the Court using CM/ECF. I also certify that the foregoing

    document is being served this day on all counsel of record via transmission of Notices of Electronic

    Filing generated by CM/ECF.

                                                                         /s/ Julie Braman Kane
                                                                         Julie Braman Kane




                                                    115
